Exhibit 10.36

EXECUTION VERSION

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

PURCHASE AND SALE AGREEMENT

Dated as of December 30, 2011

WASHINGTON SQUARE FINANCIAL, LLC

as the Seller

and

COMPASS SETTLEMENTS LLC

as the Purchaser



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I   DEFINITIONS      1   

SECTION 1.01.

 

Certain Definitions

     1   

SECTION 1.02.

 

Accounting Terms

     15   

SECTION 1.03.

 

Other Terms

     15   

SECTION 1.04.

 

Computation of Time Periods

     15    ARTICLE II   AMOUNTS AND TERMS OF THE PURCHASES      15   

SECTION 2.01.

 

Purchases of Receivables; Agreement to Purchase

     15   

SECTION 2.02.

 

Payment for the Purchases

     17   

SECTION 2.03.

 

Payments and Computations, Etc

     18   

SECTION 2.04.

 

Transfer of Records to the Purchaser

     18   

SECTION 2.05.

 

Concentration Limits

     19   

SECTION 2.06.

 

Maximum Purchase Amount Increases

     19   

SECTION 2.07.

 

Power of Attorney

     20    ARTICLE III   CONDITIONS PRECEDENT      20   

SECTION 3.01.

 

Conditions Precedent to Agreement

     20   

SECTION 3.02.

 

Conditions Precedent to Ongoing Purchases

     21   

SECTION 3.03.

 

Effect of Payment of Purchase Price

     22    ARTICLE IV   REPRESENTATIONS AND WARRANTIES      22   

SECTION 4.01.

 

Representations and Warranties of the Seller

     22   

SECTION 4.02.

 

Representations and Warranties of the Seller Relating to the Receivables and
Related Assets

     26   

SECTION 4.03.

 

Representations and Warranties of the Purchaser

     27   

SECTION 4.04.

 

Survival of Representations and Warranties

     27    ARTICLE V   GENERAL COVENANTS OF THE SELLER      27   

SECTION 5.01.

 

Affirmative Covenants of the Seller

     27   

SECTION 5.02.

 

Negative Covenants of the Seller

     32    ARTICLE VI   ADMINISTRATION AND COLLECTION      35   

SECTION 6.01.

 

Servicing of Receivables

     35   

SECTION 6.02.

 

Responsibilities of the Seller

     35   

SECTION 6.03.

 

Further Action Evidencing Purchases

     35   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   ARTICLE VII   INDEMNIFICATION      36   

SECTION 7.01.

 

Indemnities by the Seller

     36    ARTICLE VIII   MISCELLANEOUS      38   

SECTION 8.01.

 

Waivers; Amendments

     38   

SECTION 8.02.

 

Notices

     38   

SECTION 8.03.

 

Effectiveness; Binding Effect; Assignability

     39   

SECTION 8.04.

 

GOVERNING LAW; WAIVER OF JURY TRIAL

     39   

SECTION 8.05.

 

Costs and Expenses; Waiver of Setoff

     40   

SECTION 8.06.

 

Execution in Counterparts; Severability

     40   

SECTION 8.07.

 

Purchase Termination

     40   

SECTION 8.08.

 

Entire Agreement

     40   

SECTION 8.09.

 

Confidentiality of Agreement

     40   

SECTION 8.10.

 

Section and Paragraph Headings

     41   

SECTION 8.11.

 

Tax Disclosure

     41   

EXHIBITS AND SCHEDULES

 

Exhibit A   -     

Form of Purchase Request

Exhibit B   -     

Form of Settlement Purchase Agreement

Exhibit C   -     

Mortality Table

Exhibit D   -     

Form of Pipeline Report

Schedule I   -     

Addresses and Locations of Books and Records of the Seller

Schedule II   -     

ERISA Matters

Schedule III   -     

Lockbox Accounts; Lockbox Numbers

Schedule IV   -     

Definition of Eligible Receivable

Schedule V   -     

Approved States

Schedule VI   -     

Schedule of Existing Receivables

Schedule VII   -     

Schedule of Legacy Facility Termination Documents

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of December 30,
2011, is made by and between WASHINGTON SQUARE FINANCIAL, LLC, a Georgia limited
liability company (the “Seller”), and COMPASS SETTLEMENTS LLC, a Delaware
limited liability company (the “Purchaser”).

RECITALS:

WHEREAS, the Seller has purchased and owns, and from time to time hereafter may
purchase and own, “Receivables” (or portions thereof) from various “Claimants”
pursuant to various “Settlement Purchase Agreements”;

WHEREAS, the Seller may from time to time desire to sell, transfer or otherwise
convey to the Purchaser, and the Purchaser may from time to time desire to
purchase or otherwise acquire or accept from the Seller, all of the Seller’s
right, title and interest in certain such Receivables, together with the Related
Assets related thereto, whether now owned or hereafter acquired by the Seller
(the “Purchased Assets”), in each case, on the terms and conditions provided
herein; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Definitions. For all purposes of this Agreement, as used
in this Agreement (including in the recitals hereto), the following terms shall
have the following meanings:

“Adverse Claim” means a Lien or other right or claim of any Person other than
Permitted Liens, and, with respect to the Receivables and Related Assets, any
Lien or other right or claim in favor of the Purchaser pursuant to the
Transaction Documents.

“Affiliate” shall mean, with reference to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with reference to any
specified Person shall mean the power to direct the management and policies of
such specified Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Aggregate Discounted Receivables Balance” means, for purposes of this Agreement
with respect to any designated group of Receivables, at any time, the sum at
such time of the respective Discounted Receivables Balances of such Receivables.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Agreed Underwriting Procedures” means the procedures which the Approved Medical
Underwriter typically uses in its business in preparing medical underwriting
reports with respect to life contingent structured settlements.

“A.M. Best” means A.M. Best Company, Inc. and its successors.

“Approved Medical Underwriter” means [*].

“Approved State” means those states listed on Schedule V attached hereto and
made a part hereof.

“Breach” shall have the meaning assigned thereto in Section 5.01(l).

“Business Day” shall mean any day other than a Saturday or Sunday or any other
day on which national banking associations or state banking institutions in New
York, New York are authorized or obligated by law, executive order or
governmental decree to be closed.

“Claimant” shall mean any Person(s) which is entitled to receive payments under
a Settlement Agreement. In the event that a Settlement Agreement provides
payments to more than one Person, “Claimant” shall refer to all such Persons.

“Closing Date” shall mean the date of this Agreement.

“Collection Account” means the account identified as such on Schedule III.

“Collections” shall mean with respect to any Receivables and Related Assets, all
cash or other payments thereon and other cash proceeds thereof, whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment, including, without limitation, in each case with respect to any
Receivables and Related Assets, any interest earned on such amounts while on
deposit in any collection account; provided, however, that (i) Collections shall
not include Split Payments and (ii) Collections shall not include any amounts
related to Scheduled Payments due prior to the applicable Cut-Off Date for any
Receivable.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Credit Policy Manual” shall mean the credit and collection policies and
practices of the Seller in effect on the date hereof relating to Receivables and
Related Assets, as modified from time to time to the extent such change would
not result in a breach of covenant by the Seller pursuant to Section 5.02(c).

“CSI” means Contingent Settlements I, LLC, a Georgia limited liability company.

“Cut-Off Date” means, with respect to any Receivable described in any Purchase
Request, the Purchase Date with respect to the Purchase of such Receivable.

 

2



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Delinquent Receivable” shall mean a Receivable with respect to which: (a) any
Scheduled Payment (or any portion thereof) due thereunder is more than 30 days
past due; or (b) any Scheduled Payment (or any portion thereof) has been
diverted by the Claimant or any other Person and such diverted payment has not
been returned to the Purchaser within 15 days after such diversion.

“Discount Factor” means at any time with respect to [*].

“Discount Rate” shall mean a per annum rate equal to the sum of (a) the Purchase
Rate and (b) the Servicing Fee Rate.

“Discounted Receivables Balance” means at any time with respect to any
Receivable, the sum of the products obtained by multiplying (i) the amount of
each remaining Eligible Life Contingent Payment payable under such Receivable
(net of the Split Payment obligations associated therewith), (ii) the Survival
Probability relating to each such Eligible Life Contingent Payment and (iii) the
Discount Factor relating to each such Eligible Life Contingent Payment.

“Eligible Annuity Provider” means a Settlement Annuity Provider (a) whose
financial strength is rated by S&P and/or by Moody’s and does not have a long
term credit rating below [*] by S&P or below [*] by Moody’s or (b) if such
Settlement Annuity Provider is not rated by S&P or Moody’s, whose financial
strength is rated by A.M. Best and/or Fitch and does not have a long term credit
rating below [*] by A.M. Best or below [*] by Fitch.

“Eligible Life Contingent Payments” means, as of the date of Purchase for any
Eligible Receivable, the Life Contingent Periodic Payments scheduled to occur
within [*] years of the applicable Purchase Date that the related Obligor (and
the applicable Settlement Annuity Provider engaged by such Obligor) is obligated
to pay only if the Referenced Settlement Recipient is alive on the date a
Scheduled Payment is due; provided, that, with respect to Existing Receivables,
“Eligible Life Contingent Payments” shall mean, as of the date of Purchase for
such Existing Receivable, the Life Contingent Periodic Payments (i) scheduled to
occur within [*] years of the applicable Original Purchase Date of such Existing
Receivable and (ii) occurring on or after the Purchase Date of such Receivable
that the related Obligor (and the applicable Settlement Annuity Provider engaged
by such Obligor) is obligated to pay only if the Referenced Settlement Recipient
is alive on the date a Scheduled Payment is due.

“Eligible Receivable” means, with respect to this Agreement, a Receivable,
which, as of the date of its sale or conveyance to the Purchaser by the Seller
hereunder, would constitute an “Eligible Receivable” under Schedule IV, or would
constitute an “Eligible Receivable” under Schedule IV taking into account any
conditions waived by the Purchaser in writing; provided, that, an Existing
Receivable which, as of its Original Purchase Date, would constitute an
“Eligible Receivable” under Schedule IV to the Purchase and Contribution
Agreement, or would constitute an “Eligible Receivable” under Schedule IV to the
Purchase and Contribution Agreement taking into account any conditions waived by
the Purchaser hereunder in writing shall be an “Eligible Receivable” hereunder
and provided, further that a Warehouse Receivable which, as of its purchase by
the Seller or CSI would constitute an “Eligible Receivable” under Schedule IV to
the Purchase and Contribution Agreement, or would constitute

 

3



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

an “Eligible Receivable” under Schedule IV to the Purchase and Contribution
Agreement taking into account any conditions waived by the Purchaser hereunder
in writing shall be an “Eligible Receivable” hereunder.

“Existing Receivable” means, with respect to this Agreement, each Receivable
sold or conveyed to CSI by the Seller pursuant to the Purchase and Contribution
Agreement that is identified as such on Schedule VI hereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean with respect to any Person, at any time, such trade
or business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
any of Sections 414(b), (c), (m) or (o) of the Internal Revenue Code.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(i) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment of debts of such Person,
the appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator or the like for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any law relating
to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts; and, in each such case or proceeding, such case or
proceeding shall remain undismissed or unstayed for 60 days or more or an order
for relief in respect of such Person shall be entered in an involuntary case
under the federal bankruptcy laws or other similar laws now or hereafter in
effect; or

(ii) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, dissolution or other similar
law now or hereafter in effect, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) for such Person or for any substantial part of its
property, or shall make any general assignment for the benefit of creditors, or
shall fail to, or admit in writing its inability to, pay its debts generally as
they become due, or, if a corporation or similar entity, its board of directors
shall vote to implement any of the foregoing.

“Excess Portion” shall mean with respect to any Receivable, the Eligible Life
Contingent Scheduled Payments of such Receivable scheduled to occur after [*]
years of the Purchase Date of such Receivable; provided, that, with respect to
an Existing Receivable, “Excess Portion” shall mean the Eligible Life Contingent
Scheduled Payments of such Receivable scheduled to occur after [*] years of the
Original Purchase Date of such Receivable.

“Existing Facility Document” shall have meaning assigned thereto in
Section 4.01(c).

 

4



--------------------------------------------------------------------------------

“Facility Purchase Limit” shall mean $40,000,000 (which, for the avoidance of
doubt, shall not include Existing Receivables sold hereunder).

“Fitch” means Fitch, Inc. and its successors.

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person or its property.

“Highly Mortality Sensitive Receivable” means a Receivable for which its
Mortality Stressed Receivables Balance is less than its respective Discounted
Receivables Balance.

“Holdback Cut-off Date” has the meaning specified in Section 2.02(c) hereof.

“Holdback Funds” means, as of any date of determination and with respect to any
Receivable, the portion (if any) of the purchase price payable by the Seller to
the related Claimant under the related Settlement Purchase Agreement held back
by the Seller pursuant to the terms of such Settlement Purchase Agreement solely
to address any possible administrative delays in the change of ownership of such
Receivable and in an amount not to exceed the sum of the first three Scheduled
Payments sold by such Claimant to the Seller, and that remains unsatisfied as of
such date.

“Holdback Receivable” means any Receivable in respect of which the Seller has
held back Holdback Funds from the purchase price payable by the Seller to the
related Claimant.

“Imperial” means Imperial Holdings, Inc., or any successor thereto.

“Initial Scheduled Payment” means, for each Holdback Receivable in respect of
which there remain outstanding Holdback Funds, each Scheduled Payment in respect
of which Holdback Funds were held back by the Seller pursuant to the related
Settlement Purchase Agreement.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Key Man Event” means (A) two or more of (i) Antony Mitchell, (ii) Jonathan
Neuman or (iii) Rory O’Connell fail to serve as executive officers of Imperial
or are subject to criminal charges relating to the U.S. Government Investigation
and (B) Imperial has not replaced such executive officers with individuals
reasonably acceptable to the Purchaser within thirty (30) days of such failure
to serve or such charge.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), preference, participation
interest, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever,

 

5



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing and the filing of any financing statement under the UCC or
comparable law of any jurisdiction to evidence any of the foregoing but not
including any statutory liens with respect to payments not yet due and payable.

“Life Contingent Periodic Payments” shall mean the Scheduled Payments that the
Obligor and the applicable Settlement Annuity Provider that issued a Settlement
Annuity Contract to fund such payment obligations related to such Receivable is
obligated to pay only if the Referenced Settlement Recipient is alive on the
date a Scheduled Payment is due, but not otherwise.

“Life Contingent Structured Settlement” means a Structured Settlement providing
for Life Contingent Periodic Payments, but which Structured Settlement may also
include Term Certain Periodic Payments.

“Limited Purchase Availability Event” shall occur as of any date of
determination when the Purchase Availability as of such date is less than
$2,500,000.

“Lockbox Account” means each post office box or account identified as such on
Schedule III maintained by the Purchaser or its Affiliates for the purpose of
receiving payments on the Receivables made by the Obligors or Annuity Providers.

“Material Adverse Effect” shall have meaning assigned thereto in
Section 4.01(b).

“Maximum Purchase Amount” shall initially be $5,000,000, as such amount may be
increased from time to time pursuant to Section 2.06 hereof.

“Medical Questionnaire” shall mean, with respect to a Referenced Settlement
Recipient, the questionnaire concerning medical information, duly completed by
or for such Referenced Settlement Recipient and in such form as the Originator
may use from time to time in accordance with the Credit Policy Manual and
approved by the Purchaser.

“Medical Underwriting Report” means, with respect to a Referenced Settlement
Recipient, the medical underwriting report provided by the Approved Medical
Underwriter to the Seller in respect of that Reference Settlement Recipient
(i.e., the reference life), which (a) shall expressly state that it may be used
by the Seller, the Purchaser and any of their assignees (collectively, the
“Reliance Parties”), (b) may be covered by a general written letter or
acknowledgment from the Approved Medical Underwriter that the Reliance Parties
are entitled to receive and use each medical underwriting report or (c) may be
shared with the Reliance Parties pursuant to other written consents or
agreements.

“Moody’s” means Moody’s Investor Services Inc, or any Affiliate.

“Mortality Rating” means with respect to each Receivable, the [*] for such
Referenced Settlement Recipient as determined by the Approved Medical
Underwriter as specified in the Medical Underwriting Report plus the Mortality
Rating Adjustment.

 

6



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Mortality Rating Adjustment” means [*].

“Mortality Stress Factor” means [*].

“Mortality Stressed Receivables Balance” means at any time with respect to any
Receivable, the sum of the products obtained by multiplying (i) the amount of
each remaining Eligible Life Contingent Payment payable under such Receivable
(net of the Split Payment obligations associated therewith), (ii) [*] and
(iii) [*].

“Mortality Table” means the mortality table provided to the Seller by the
Purchaser and attached hereto as Exhibit C. Any supplement thereto must be
approved in writing by the Purchaser.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which contributions are or have been made during
the preceding six years by any Person or any ERISA Affiliate of such Person.

“Obligor” shall mean with respect to any Receivable, any party obligated to make
Scheduled Payments under any Settlement Agreement that has purchased a
Settlement Annuity Contract from an Eligible Annuity Provider to fund such
payment obligations.

“Original Purchase Date” shall mean with respect to any Existing Receivable, the
date of its sale or conveyance to CSI by the Seller under the Purchase and
Contribution Agreement as identified on Schedule VI hereto.

“Permitted Liens” shall mean with respect to any Receivable or the Related
Assets relating thereto which are sold, transferred, contributed or otherwise
conveyed to the Purchaser hereunder, (a) any Lien created under the Transaction
Documents in favor of the Purchaser against the Seller and (b) Liens for state,
municipal and other local taxes in each case that are not yet due and payable or
that the validity or amount thereof is currently being contested in good faith
by an appropriate Person in appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP.

“Person” means any individual, corporation, estate, partnership, business or
trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.

“Pipeline Report” shall have the meaning assigned thereto in Section 5.01(p).

“Plan” shall mean, with respect to any Person, any defined benefit plan (as
defined in Section 3(35) of ERISA) that (a) is or was at any time during the
past six years maintained by such Person or any ERISA Affiliate of such Person,
or to which contributions by any such Person are or were at any time during the
past six years required to be made or under which such Person has or could have
any liability, (b) is subject to the provisions of Title IV of ERISA and (c) is
not a Multiemployer Plan.

 

7



--------------------------------------------------------------------------------

“Plan Event” shall mean, with respect to any Person, (a) the imposition of an
obligation of such Person or any of its ERISA Affiliates under Section 4041 of
ERISA to provide any affected parties written notice of an intent to terminate a
Plan in a distress termination described in Section 4041(c) of ERISA, (b) the
receipt of any notice by any Plan to the effect that the PBGC intends to apply
for the appointment of a trustee to administer any Plan, (c) the termination of
any Plan which results in any liability of such Person and/or any of its ERISA
Affiliates in excess of the Plan Liability Threshold, (d) the withdrawal of such
Person or any ERISA Affiliate of such Person from any Plan described in
Section 4063 of ERISA which may reasonably be expected to result in any
liability of such Person and/or any of its ERISA Affiliates in excess of the
Plan Liability Threshold, (e) the complete or partial withdrawal of such Person
or any ERISA Affiliate of such person from any Multiemployer Plan which may
reasonably be expected to result in any liability of such Person and/or any of
its ERISA Affiliates in excess of the Plan Liability Threshold, (f) a Reportable
Event or an event described in Section 4068(f) of ERISA which may reasonably be
expected to result in any liability of such Person and/or any of its ERISA
Affiliates in excess of the Plan Liability Threshold, and (g) any other event or
condition which under ERISA or the Code may reasonably be expected to constitute
grounds for the imposition of a lien on the property of such Person in respect
of any Plan or Multiemployer Plan.

“Plan Liability Threshold” shall mean, with respect to any Person and its ERISA
Affiliates, any liability of such Person and such ERISA Affiliates with respect
to any Plan Event which when aggregated with all other liabilities of such
Person and its ERISA Affiliates incurred as a result of any other Plan Events
during the immediately preceding twelve month period, plus any unpaid
liabilities of such Person and its ERISA Affiliates arising as a result of any
Plan Events occurring at any other time, exceeds $1,000,000.

“Power of Attorney” shall mean an irrevocable power of attorney executed by a
Claimant in favor of the Seller or any other Person with full power of
substitution (which Person has irrevocably appointed the Seller as its
substitute), in each case, with full power of substitution at the election of
the Seller, pursuant to a Settlement Purchase Agreement, authorizing the Seller
(or any such substitute therefor) to act for and on behalf of the Claimant in
connection with the enforcement of such Claimant’s Receivable.

“Purchase” means, on the Closing Date or any Purchase Date, as applicable, the
sale, assignment, contribution, transfer and/or other conveyance of any
Receivable and all Related Assets related thereto from the Seller to the
Purchaser for which the Purchase Price has not been previously paid and which
have not previously been sold, assigned, contributed, transferred or otherwise
conveyed to the Purchaser by the Seller, in either case, in accordance with the
terms of Sections 2.01 and 2.02 hereof; and “Purchased” means the past tense of
Purchase.

“Purchase and Contribution Agreement” means that certain Purchase and
Contribution Agreement, dated as of April 12, 2011, between the Seller, as
seller, and CSI, as purchaser.

“Purchase Availability” means, as of any date of determination, (a) the Maximum
Purchase Amount as of such date less (b) the aggregate Purchase Price of
Receivables purchased by the Purchaser pursuant to this Agreement (excluding
Existing Receivables) since the Closing Date.

 

8



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Purchase Commitment Termination Date” means the earliest to occur of: (i) the
date on which the Purchaser has purchased an aggregate amount of Receivables
(excluding Existing Receivables) under this Agreement having an aggregate
Purchase Price equal to the Maximum Purchase Amount, (ii) the date which is
twenty-four (24) months following the Closing Date and (iii) the occurrence of a
Purchase Commitment Termination Event (unless waived by the Purchaser).

“Purchase Commitment Termination Event” means any one of the following events
(whatever the reason for such Purchase Commitment Termination Event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):

(i) failure on the part of the Seller to make any payment or deposit required
under this Agreement within [*] after the date such payment or deposit is
required to be made by the Seller;

(ii) a default in the observance or performance in any material respect of any
covenant or agreement of Seller made in this Agreement, and such default has a
Material Adverse Effect, which default continues unremedied for a period of [*]
after the first to occur of (i) actual knowledge thereof by a Responsible
Officer of the Seller, or (ii) the delivery to the Seller by the Purchaser of a
notice specifying such default and requiring it to be remedied and stating that
such notice is a notice of default hereunder;

(iii) any representation, warranty, certification or written statement of the
Seller in this Agreement shall prove to have been incorrect in any material
respect when made, and such incorrect representation, warranty, certification or
written statement has a Material Adverse Effect, which default continues
unremedied for a period of [*] after the first to occur of (i) actual knowledge
thereof by a Responsible Officer of the Seller, or (ii) the delivery to the
Seller by the Purchaser of a notice specifying such incorrect representation or
warranty and requiring it to be remedied and stating that such notice is a
notice of default hereunder; provided that, for the avoidance of doubt, if any
representation or warranty of the Seller under this Agreement that relates to a
Purchased Asset shall prove to have been incorrect when made, as long as the
Seller complies with its repurchase or substitution obligations under
Section 5.01(l) of this Agreement, no Purchase Commitment Termination Event
shall occur or be deemed to occur as a consequence of any such false or
incorrect representation or warranty; or

(iv) either the Seller or Imperial shall be subject of an Event of Bankruptcy;
or

(v) after occurrence of a Key Man Event, upon [*] written notice by the
Purchaser.

“Purchase Date” shall mean each date on which a Purchase is to occur, which
shall initially be December 30, 2011 and subsequently every other Thursday (or
the next succeeding Business Day if such Thursday is not a Business Day)
occurring prior to the end of

 

9



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

the Purchase Commitment Termination Date (e.g., January 12, 2012, January 26,
2012, etc…), or any other date agreed to between the parties in accordance with
Section 2.02(a) as the date on which a Purchase will occur.

“Purchase Price” means, with respect to any Receivable, the Discounted
Receivables Balance of such Receivable, calculated as of the applicable Purchase
Date; provided, that, with respect to Existing Receivables, the “Purchase Price”
shall mean the Discounted Receivables Balance of such Receivable, calculated as
of the applicable Original Purchase Date.

“Purchase Rate” means [*] per annum; provided, that, until the occurrence of the
Purchase Rate Reduction Event, the Purchase Rate shall be [*] for Receivables
(other than Existing Receivables).

“Purchase Rate Reduction Event” means the Purchaser shall have received evidence
satisfactory to Purchaser (in its sole discretion) that Imperial is no longer
subject to U.S. Government Investigation; provided, that, Imperial shall be
deemed to be no longer subject to U.S. Government Investigation with respect to
a matter if (i) the Department of Justice issues a letter to Imperial indicating
that it is declining to prosecute Imperial, (ii) Imperial enters into a deferred
prosecution or non-prosecution agreement with the Department of Justice or
(iii) Imperial receives other communications from the Department of Justice or
other circumstances exist that would lead a reasonable person to conclude that
the investigation has been resolved as to Imperial on a basis that will permit
Imperial to continue as a going concern and will not materially impact
Imperial’s structured settlement subsidiaries or divisions (and in the case of
each of clauses (i), (ii) and (iii) of this definition, no conditions, penalties
or fines or if it contains any conditions, penalties or fines, such conditions,
penalties or fines shall not have a Material Adverse Effect on the Seller).

“Purchase Request” means a report in the form attached hereto as Exhibit A, to
be delivered by the Seller to the Purchaser with respect to a Purchase Date in
accordance with Section 2.01(a), including Annex 1 thereto, setting forth
information with respect to each Receivable to be Purchased.

“Purchase Termination Date” means the earliest to occur of (i) the date upon
which the ability of the Seller to permit Purchases hereunder has been
terminated (and cannot be reinstated) pursuant to Section 2.01(c) and (ii) the
Purchase Commitment Termination Date.

“Purchased Assets” shall have the meaning specified in the Recitals to this
Agreement.

“Receivable” shall mean, all rights (i) to certain Scheduled Payments (or
portions thereof) due or to become due in connection with a Settlement
Agreement, contingent and absolute and (ii) all other rights (but not
obligations or liabilities), in any case which are purchased by the Seller from
a Claimant pursuant to a Settlement Purchase Agreement, including, without
limitation, all rights to receive such periodic Scheduled Payments from any
Obligor (or its assignee) and all rights to receive any payments under any
Settlement Annuity Contract purchased by any Obligor (or its assignee) to fund
its payment obligations under such

 

10



--------------------------------------------------------------------------------

Settlement Agreement, whether such Scheduled Payments (or such portions thereof)
constitute accounts, general intangibles (including, without limitation, payment
intangibles), investment property, intangible or tangible chattel paper
(including, without limitation, electronic chattel paper), instruments,
documents, securities, cash, supporting obligations, or any other kind of
property. Notwithstanding the foregoing, the term “Receivable” shall not include
any Scheduled Payments due prior to the applicable Cut-Off Date for such
Receivable or any Term Certain Periodic Payments.

“Records” means, with respect to any Receivable, all documents, books, records
and other information pertaining to such Receivable, any Related Assets and the
related Claimant, including, without limitation, each of the following related
documents: (i) an executed photocopy of the related Settlement Purchase
Agreement, together with all documents required to be delivered by the Claimant
or any other Person to the Seller pursuant thereto in connection with the sale
and assignment of such Receivable, (ii) a copy of the related Settlement
Agreement and any other related contracts or alternatively, a benefits letter
from the Obligor or Settlement Annuity Provider, (iii) any applicable powers of
attorney (and any related documents used to create such powers) that were used
to execute documents on behalf of the Claimant, (iv) copies of applicable
notices, agreements, instruments and documents required to be obtained under the
applicable state transfer statutes, including rate disclosure statements,
(v) except to the extent dependent on the performance of the Purchaser, from and
after the sale of such Receivable, evidence that Seller has fully satisfied its
then current payment obligations under the related Settlement Purchase Agreement
(which evidence may be provided within ten (10) days of the Purchase Date for
such Receivable), (vi) personal information of the Claimant, (including, as
applicable, copies of marital status confirmation and related documents such as
divorce decrees and property settlements, probate documents (if the Claimant is
an heir) to establish title and authority to sell the Scheduled Payments,
government issued photo identification (to confirm identity) and the Claimant’s
credit report), (vii) a copy (or electronic copy) of the related Transfer Order,
(viii) a copy (or electronic copy) of the notice from the Seller to the related
Obligor and the Settlement Annuity Provider of the assignment of such
Receivable, required in connection with the assignment thereof; (ix) a copy (or
electronic copy) of UCC, tax and judgment lien searches against the Claimant;
(x) a copy of any acknowledgment (if any), from the related Obligor or
Settlement Annuity Provider of the Transfer Order’s instructions to direct
Scheduled Payments to be made to the Lockbox Account (to be provided within ten
(10) days of receipt by the Seller) in the name of the Purchaser, as well as
evidence that the Seller has instructed such Obligor or Settlement Annuity
Provider to remit all Scheduled Payments in respect of such Receivable to the
Lockbox Account, (xi) court stipulation (if any), from an Obligor or Settlement
Annuity Provider that it will abide by the terms of the Transfer Order,
(xii) the related Medical Underwriting Report from an Approved Medical
Underwriter (including the related prescription history), (xiii) a copy of the
Medical Questionnaire and (xiv) any related computer tapes, data discs, punch
cards and related property and rights.

“Referenced Settlement Recipient” means with respect to any Receivable, the
person whose life is the “reference life” with respect to the life contingent
payments under such Receivable.

“Related Assets” means, with respect to any Receivable, (i) any Related
Property, and (ii) all Collections with respect to such Receivables and any
other proceeds of such Receivables received on or after the applicable Cut-Off
Date (except to the extent such Collections and other proceeds relate to
Scheduled Payments due prior to such Cut-Off Date).

 

11



--------------------------------------------------------------------------------

“Related Property” means, with respect to any Receivable, all of the Seller’s
rights, title, interests, remedies, powers and privileges (a) under the
Settlement Purchase Agreement pursuant to which such Receivable was purchased by
the Seller and the related Power of Attorney (if any), (b) to and in all
security interests or other Liens and property subject thereto from time to time
securing payment of such Receivable, if any, whether pursuant to the Settlement
Purchase Agreement related to such Receivable or otherwise, (c) under the
Servicing Agreement, (d) to and in all Lockbox Accounts, related lock-boxes and
other bank accounts, in each case, into which any Collections are deposited or
concentrated; all monies and other items of payment therein (but only to the
extent relating to the Receivables); (e) under any interest rate hedging
instruments or agreements entered into by the Seller in respect of any such
Receivable, (f) under any other agreements or arrangements of whatever character
(including guaranties, letters of credit, annuity contracts or other credit
support) from time to time supporting or securing payment of such Receivable
whether pursuant to any related Settlement Agreement, Assignment, Settlement
Annuity Contract, Settlement Purchase Agreement or any other agreement related
to such Receivable, (g) to and in all Records and all other instruments and
rights relating to such Receivable and (h) to and in all products and proceeds
of any of the foregoing.

“Reportable Event” shall mean any of the events set forth in Section 4043 of
ERISA.

“Requirements of Law” shall mean any law, treaty, rule or regulation, including,
without limitation, the Transfer Statutes of the Approved States, or final
determination of an arbitrator or Governmental Authority, and, when used with
respect to any Person, the certificate of incorporation and by-laws or other
organizational or governing documents of such Person.

“Responsible Officer” means, when used with respect to Seller, the Chief
Executive Officer, the Chief Investment Officer, the Chief Credit Officer, the
Chief Financial Officer or any Managing Director thereof.

“S&P” means Standard & Poor’s Corporation, Standard & Poor’s Rating Services, a
Standard & Poor’s Financial Services LLC business, or any Affiliate.

“Scheduled Payments” shall mean, with respect to a Settlement Agreement, all
payments from time to time required to be paid by an Obligor pursuant to the
terms of such Settlement Agreement and required to be paid by the related
Settlement Annuity Provider pursuant to the related Settlement Annuity Contract.

“Servicer” means Portfolio Financial Servicing Company or any successor thereto
as Servicer under the Servicing Agreement.

“Servicer Records” means all such documents, records and other information
pertaining to such Receivable reasonably requested by the Servicer which the
Servicer requires to fulfill its duties under the Servicing Agreement.

 

12



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Servicing Agreement” means the Servicing Agreement dated as of September 1,
2011 between the Servicer and the Purchaser.

“Servicing Fee Rate” means [*].

“Settlement Agreement” shall mean an agreement entered into by a Claimant and a
counterparty evidencing, among other things, the right of such Claimant to
receive payments in connection with a Structured Settlement from the
counterparty thereunder.

“Settlement Annuity Contract” shall mean an annuity contract issued by a
Settlement Annuity Provider to fund the obligations of an Obligor under a
Settlement Agreement.

“Settlement Annuity Provider” means, with respect to any Structured Settlement
and a related Settlement Annuity Contract, the insurance company that issued and
is obligated under such Settlement Annuity Contract.

“Settlement Purchase Agreement” shall mean an sale agreement substantially in
the form of Exhibit “B” pursuant to which a Claimant sells, assigns and conveys
to the Seller all or a portion of such Claimant’s right, title and interest in
certain payments which the Claimant is to receive under a Settlement Agreement.

“Split Payment” shall mean, with respect to any Settlement Purchase Agreement
pursuant to which the Claimant has reserved an interest (which interest shall
solely be in the form of an independent claim against the Seller for payment to
such Person of certain amounts upon, and to the extent of, receipt by the Seller
of the Scheduled Payments sold (or portions of which have been sold) by the
Claimant to the Seller pursuant to such Settlement Purchase Agreement), the
amount of each such payment obligation so reserved and payable by the Seller to
such Claimant from time to time pursuant to (and in accordance with) such
Settlement Purchase Agreement.

“Stressed Discount Factor” means at any time with respect to an [*].

“Stressed Discount Rate” means [*].

“Stressed Mortality Rating” means [*].

“Stressed Survival Probability” means [*].

“Structured Settlement” shall mean an arrangement satisfying all applicable
requirements of Section 5891 of the Internal Revenue Code in which periodic
payments are disbursed over a specified period of time as compensation for an
injury, damage or other claim settlement.

“Survival Probability” means [*].

 

13



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Tobacco Use Receivable” means a Receivable for which the related Referenced
Settlement Recipient has represented to Seller in writing that he or she
currently uses, or has used in the last [*] months, tobacco products.

“Term Certain Periodic Payments” shall mean, with respect to any Receivable, the
Scheduled Payments that the Obligor (and the applicable Settlement Annuity
Provider that issued a Settlement Annuity Contract to fund such payment
obligations related to such Receivable) is obligated to disburse, irrespective
of the death of the respective Referenced Settlement Recipient.

“Termination Date” means that date following the Purchase Termination Date upon
which the Aggregate Discounted Receivables Balance of the Receivables sold to
the Purchaser hereunder has been reduced to zero.

“Transaction Documents” means this Agreement, the UCC financing statements filed
in connection with any of the foregoing, and other instruments, certificates,
agreements, reports and documents to be executed and delivered under or in
connection herewith or therewith, as any of the foregoing may be amended,
supplemented, amended and restated, or otherwise modified from time to time in
accordance with this Agreement.

“Transfer Order” shall mean a final written order of a court of competent
jurisdiction which order shall (i) evidence such court’s approval of a transfer
of some or all of a Claimant’s rights to a Receivable to the Seller which
transfer has been made in accordance with such state’s Transfer Statute, which
order is binding with respect to such Claimant and each of the parties required
to be notified under such state’s Transfer Statute, and (ii) direct the related
Obligor and/or Settlement Annuity Provider, as applicable (and any assignees
thereof), to remit all payments in respect of such Receivable to the order of
the Purchaser at the Lockbox Account.

“Transition Lockbox Account” means each post office box or account identified as
such on Schedule III maintained by the Seller or its Affiliates for the purpose
of receiving payments on the Existing Receivables made by the Obligors or
Annuity Providers.

“Transition Purchase Entity” means Contingent Settlements I, LLC, a limited
liability company organized under the State of Georgia.

“Transfer Statute” shall mean any statute which has been enacted in any state,
as such statute shall be amended from time to time, and which authorizes,
subject to compliance therewith, the transfer of a Structured Settlement (or a
portion thereof) by the original payee thereunder to a transferee.

“UCC” means the Uniform Commercial Code as in effect in the State of Georgia.

“U.S. Government Investigation” means the governmental investigation of Imperial
more particularly described in the Form 8-K filings made with the U.S.
Securities and Exchange Commission under Commission File No. 001-35064 on
September 28, 2011 and October 4, 2011.

 

14



--------------------------------------------------------------------------------

“Warehouse Receivable” means each Receivable acquired by the Seller or CSI prior
to the date of this Agreement that is not an Existing Receivable.

SECTION 1.02. Accounting Terms. Under this Agreement, all accounting terms not
specifically defined herein shall be interpreted, all accounting determinations
made, and all financial statements prepared, in accordance with GAAP.

SECTION 1.03. Other Terms. All other undefined terms contained in this Agreement
shall, unless the context indicates otherwise, have the meanings as provided for
by the UCC to the extent the same are used or defined therein. The words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole, including the exhibits and schedules hereto, as the
same may from time to time be amended or supplemented and not to any particular
section, subsection, or clause contained in this Agreement, and all references
to Sections, Exhibits and Schedules shall mean, unless the context clearly
indicates otherwise, the Sections hereof and the Exhibits and Schedules attached
hereto, the terms of which Exhibits and Schedules are hereby incorporated into
this Agreement. Terms used herein in the singular also include the plural, and
vice versa, whenever appropriate in the context in which such terms are used and
the term “including” means “including without limitation.”

SECTION 1.04. Computation of Time Periods. In this Agreement, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”, and the word “within” means “from and excluding a specified date
and to and including a later specified date”.

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

SECTION 2.01. Purchases of Receivables; Agreement to Purchase.

(a) Subject to the terms and conditions hereinafter set forth (including the
conditions set forth in Article III), in respect of each Purchase Date for which
a Purchase Request has been timely delivered and accepted in accordance with
Section 2.02(a), the Purchaser shall purchase from the Seller, and the Seller
shall sell, transfer, assign and otherwise convey to the Purchaser all of the
Seller’s right, title and interest in the Receivables described in such Purchase
Requests, together with all of the Related Assets relating to such Receivables;
provided, however, the Seller acknowledges and agrees (solely with respect to
the Existing Receivables and Warehouse Receivables and, in each case, the
Related Assets to be Purchased on the Closing Date) that the Lockbox Accounts
relating to such Receivables and Related Assets are hereby transferred, assigned
and otherwise conveyed to the Purchaser as of the Closing Date and the Purchaser
agrees to cooperate with the Seller in effectuating the transfer of such
accounts. In the event that the Seller or any of the Seller’s Affiliates
receives any Collections in the Transition Lockbox Account, the Seller agrees to
hold, or cause such Affiliate to hold, all such Collections in trust and to
deposit such Collections to the Lockbox Account or the Collection Account as
soon as practicable, but in no event later than two (2) Business Days after its
receipt thereof. On each such Purchase Date, the Purchaser shall pay the
Purchase Price to

 

15



--------------------------------------------------------------------------------

the Seller, by no later than 5:00 p.m. (New York time) in the manner set forth
under Section 2.02. To the extent that (i) Receivables with one or more Term
Certain Periodic Payments are sold to the Purchaser hereunder, (ii) the
Purchaser receives any amounts in respect of Receivables that have been
repurchased pursuant to Section 5.01(l), or (iii) the Purchaser receives any
amounts in respect to Warehouse Receivables that have not been purchased by the
Purchaser hereunder, the Purchaser shall promptly remit funds equivalent to the
amount of such Term Certain Periodic Payments or other amounts described in
clauses (ii) and (iii), to the extent actually received by the Purchaser, to the
Seller. Remittances by the Purchaser with respect to such Term Certain Periodic
Payments or other amounts described in clauses (ii) and (iii) of the preceding
sentence, as the case may be, shall be made via check, wire transfer or such
other form of payment as the Purchaser may select in its sole discretion. The
Seller shall use commercially reasonable efforts to structure transactions to
minimize the number of payments to be made by the Purchaser under this
Section 2.01(a) relating to the amounts described in clauses (i), (ii) and
(iii) above. From and after the Purchase Termination Date, each of the Purchaser
and the Seller shall use commercially reasonable efforts to transition receipt
of the amounts described in clauses (i), (ii) and (iii) above relating to
Receivables with no remaining Scheduled Payments due to the Purchaser to a
lockbox designated by the Seller.

(b) It is the intention of the parties hereto that each Purchase of Receivables
made hereunder shall constitute a “sale” from the Seller to the Purchaser under
applicable laws and regulations, which sales are absolute and irrevocable and
provide the Purchaser with all indicia and rights of ownership of the
Receivables and Related Assets. Neither the Seller nor the Purchaser intends the
transactions contemplated hereunder to be, or for any purpose to be
characterized as, loans from the Purchaser to the Seller secured by such
property. Except for certain indemnities pursuant to Section 7.01, each sale of
Receivables and Related Assets by the Seller to the Purchaser is made without
recourse to the Seller; provided, however, that (i) the Seller shall be liable
to the Purchaser for all representations, warranties and covenants made by the
Seller pursuant to the terms of this Agreement (including, without limitation,
the repurchase obligation described in Section 5.01(l)), and (ii) such sale does
not constitute and is not intended to result in an assumption by the Purchaser
or any assignee thereof of any obligation of the Seller or any other person to
any Claimant, Obligor, Settlement Annuity Provider or any other Person in
connection with the Receivables, Related Assets or the related Settlement
Purchase Agreements, or any other obligations of the Seller thereunder or in
connection therewith, other than to return (or provide for the return of) any
Scheduled Payments (or any portion thereof) not covered under the Settlement
Purchase Agreement and not sold to the Purchaser hereunder back to such Claimant
(it being understood and agreed that the Servicer shall remit or cause to be
remitted all amounts in respect of Split Payments in accordance with the
Servicing Agreement). In view of the intention of the parties hereto that the
Purchases of Receivables and Related Assets made hereunder shall constitute
sales or absolute transfers of such Receivables and such Related Assets rather
than a loan secured by such Receivables and Related Assets, the Seller agrees to
note in its books and records that such Receivables and Related Assets have been
sold to the Purchaser and to respond to any inquiries made by third parties as
to the ownership of such Receivables and Related Assets so sold that such
Receivables and Related Assets have been sold to the Purchaser.

(c) Notwithstanding any other provision of this Agreement to the contrary, the
Purchaser shall not Purchase from the Seller nor shall the Seller sell to the
Purchaser any

 

16



--------------------------------------------------------------------------------

Receivable from and after the time of any bankruptcy filing by or against the
Seller or the Purchaser; provided, however, that should any such bankruptcy or
insolvency proceeding instituted against the Seller (as distinguished from by
the Seller) be withdrawn or dismissed, then the Purchaser shall be entitled to
resume purchasing Receivables and Related Assets from the Seller after the
withdrawal or dismissal of such filing or proceeding.

(d) If, notwithstanding the provisions of Section 2.01(b), a court of competent
jurisdiction were to hold that any Purchase of Receivables and Related Assets
hereunder does not constitute a valid sale of the affected Receivables and
Related Assets as set forth above but instead constitutes a loan in the amount
of the Purchase Price or otherwise of such Receivables (together with interest
thereon to be computed at an interest rate consistent with the economic terms of
this Agreement), then this Agreement shall be deemed a present grant of a
security interest (within the meaning of Articles 8 and 9 of the UCC as in
effect in all applicable jurisdictions) in favor of the Purchaser in all of the
Seller’s rights, title and interest in, to and under the Purchased Assets
effective upon each such Purchase, and the Seller hereby grants such a security
interest to the Purchaser in the Purchased Assets which are the subject of such
Purchase, and this Agreement shall constitute a security agreement within the
meaning of Article 8 and Article 9 of the UCC of all applicable jurisdictions.

SECTION 2.02. Payment for the Purchases. (a) Not less than five (5) Business
Days prior to each Purchase Date on which the Seller intends to sell Receivables
(and Related Assets) to the Purchaser hereunder, the Seller shall deliver to the
Purchaser a Purchase Request with respect to such Receivables. Upon acceptance
thereof by the Purchaser, the Purchaser shall remit to the Seller payment in
cash (subject to Section 2.02(b)) of the Purchase Price for such Receivables
(being the sum of the Purchase Prices for each such Receivable), by no later
than 5:00 p.m. (New York time) on such Purchase Date. In addition, the Purchaser
may request of the Seller, and the Seller shall deliver, on or before the
applicable Purchase Date such approvals, information, reports or documents as
the Purchaser may reasonably request. To the extent that the Purchaser
reasonably disputes any of the information in such Purchase Request with respect
to any Receivable described therein, the Seller and the Purchaser shall
reconcile such report as promptly as possible and if unable to reconcile and
agree on the content of such report prior to 4:30 p.m. (New York time) on the
applicable Purchase Date, the Seller shall exclude from the final Purchase
Request on such Purchase Date any Receivable subject to such dispute until such
report is acceptable to the Purchaser (and such excluded Receivables shall be
deemed not sold on such date).

(b) With respect to any Receivable to be sold hereunder, on the Closing Date or
any Purchase Date, the Purchaser may not purchase such Receivable unless it pays
to the Seller an amount, in cash, that is at least equal to the Purchase Price
in respect of such Receivable.

(c) If any Initial Scheduled Payment with respect to a Purchased Receivable
constituting a Holdback Receivable is remitted to the Lockbox Account or the
Collection Account by the third Business Day following the due date therefor
(the “Holdback Cut-Off Date”), the Seller agrees to pay to the applicable
Claimant the portion of the Holdback Funds representing the purchase price
payable by the Seller to the such Claimant for such Initial Scheduled Payment
under the related Settlement Purchase Agreement by not later than 5:00

 

17



--------------------------------------------------------------------------------

p.m. (New York time) on the second Business Day following the Holdback Cut-Off
Date unless such portion has already been released to the related Claimant or
the Seller’s obligation to pay such amount to the related Claimant has been
extinguished pursuant to the terms of the related Settlement Purchase Agreement
because one or more Initial Scheduled Payments has not been remitted to the
Seller or its assigns, in each case prior to the Closing Date or applicable
Purchase Date. If any Initial Scheduled Payment with respect to a Purchased
Receivable constituting a Holdback Receivable is not remitted to the Lockbox
Account or the Collection Account by the Holdback Cut-Off Date in respect
thereof, the Seller agrees to pay to the Purchaser an amount equal to such
Initial Scheduled Payment by not later than 5:00 p.m. (New York time) on the
second Business Day following the Holdback Cut-Off Date; provided, that, if
subsequent to the Holdback Cut-Off Date the Purchaser receives such Initial
Scheduled Payment with respect to which the Seller has made a payment to the
Purchaser, the Purchaser hereby agrees to remit such Initial Scheduled Payment
to the Seller.

SECTION 2.03. Payments and Computations, Etc. All amounts to be paid by the
Seller to the Purchaser hereunder shall be paid in accordance with the terms
hereof no later than 1:00 P.M. (New York time) on the day when due in Dollars in
immediately available funds to the Lockbox Account or the Collection Account.
All amounts to be paid by the Purchaser to the Seller hereunder shall be paid in
accordance with the terms hereof no later than 5:00 P.M. (New York time) on the
day when due to such account as may be specified therefor by the Seller from
time to time by notice to the Purchaser. Payments received by the Purchaser or
the Seller after such times shall be deemed to have been received on the next
Business Day. In the event that any payment becomes due on a day which is not a
Business Day, then such payment shall be made on the next succeeding Business
Day. The Seller shall, to the extent permitted by law, pay to the Purchaser, on
demand, interest on all amounts not paid when due hereunder at 2% per annum
above the per annum rate designated by J.P. Morgan Chase & Co. as its “prime
rate” for commercial borrowers (such rate not necessarily being the lowest rate
offered by such bank) as in effect on the date such payment was due; provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by applicable law. All computations of interest payable hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed.

SECTION 2.04. Transfer of Records to the Purchaser.

(a) In connection with the Purchases of Receivables hereunder, the Seller hereby
sells, transfers, assigns and otherwise conveys to the Purchaser all of the
Seller’s right and title to, and interest in, the Records relating to all
Purchased Assets, without the need for any further documentation in connection
with any Purchase.

(b) The Seller shall deliver electronic copies of all Records relating to
Receivables to be sold hereunder to Purchaser via a secure FTP site (as
designated by the Purchaser) within five (5) Business days of the date on which
such Receivables are scheduled to be sold.

(c) The Seller shall deliver electronic copies of all Servicer Records relating
to Receivables to be sold hereunder to Servicer via a secure FTP site (or such
other means as are reasonably requested by the Servicer) within two (2) Business
days of the date on which such Receivables are scheduled to be sold.

 

18



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

(d) The Seller take such commercially reasonable action as is requested by the
Purchaser (or its assignees), from time to time hereafter, that may be necessary
or appropriate to ensure that the Purchaser (and its assignees) has an
enforceable ownership or security interest, as applicable, in all of the
Purchased Assets purchased from the Seller hereunder.

SECTION 2.05. Concentration Limits.

(a) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of all Receivables owned by the
Purchaser following the related Purchase Date and payable by (i), with respect
to each of the two Obligors and two Settlement Annuity Providers comprising the
two largest portions of the Aggregate Discounted Receivables Balance following
the related Purchase Date, any single Obligor or an any single Settlement
Annuity Provider to exceed [*] and (ii) any single Obligor or any single
Settlement Annuity Provider (excluding from consideration for this purpose the
two Obligors and Settlement Annuity Providers obligated under Receivables
comprising the two largest portions of the Aggregate Discounted Receivables
Balance following the related Purchase Date) to exceed [*], in each case, of the
Aggregate Discounted Receivables Balance of all Receivables owned by the
Purchaser following the related Purchase Date.

(b) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of all Receivables owned by the
Purchaser following the related Purchase Date with Transfer Orders issued by
courts located in any single state to exceed [*] (or [*] solely with respect to
Receivables located in the state of Florida) of the Aggregate Discounted
Receivables Balance of all Receivables owned by the Purchaser following the
related Purchase Date.

(c) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of all Highly Mortality Sensitive
Receivables owned by the Purchaser following the related Purchase Date to exceed
[*] of the Aggregate Discounted Receivables Balance of all Receivables owned by
the Purchaser following such Purchase Date.

(d) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of all Tobacco Use Receivables owned by
the Purchaser following the related Purchase Date to exceed [*] of the Aggregate
Discounted Receivables Balance of all Receivables owned by the Purchaser
following the related Purchase Date.

(e) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of the Excess Portion of all Receivables
to exceed [*] of the Aggregate Discounted Receivables Balance of all Receivables
owned by the Purchaser following the related Purchase Date.

SECTION 2.06. Maximum Purchase Amount Increases. From time to time, prior to the
Purchase Commitment Termination Date, the Purchaser, in its sole discretion, may

 

19



--------------------------------------------------------------------------------

increase the Maximum Purchase Amount, in increments not less than $5,000,000,
through written notice thereof to the Seller. The Maximum Purchase Amount shall
not exceed the Facility Purchase Limit.

SECTION 2.07. Power of Attorney. The Seller hereby irrevocably appoints the
Purchaser and its designees as its attorney-in-fact with right of substitution
so that Purchaser or any Person designated by the Purchaser shall be authorized,
without need of further authorization from the Seller, after the occurrence of a
Purchaser Commitment Termination Event, to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in connection with the Receivables and the Related
Assets sold to Purchaser hereunder, to receive, endorse and collect any drafts
or other documents in connection therewith, and to file any claims or take any
action or institute any proceedings that the Purchaser (or such designee) may
deem to be necessary or desirable for the collection thereof or to enforce
compliance with the terms and conditions of, or to perform any obligations or
enforce any rights of the Seller in respect of, the Receivables and the Related
Assets sold to Purchaser hereunder. This special power of attorney shall be
deemed coupled with an interest and cannot be revoked by the Seller.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01. Conditions Precedent to Agreement. The effectiveness of this
Agreement and any obligations of the Purchaser hereunder are subject to each of
the following conditions precedent being satisfied in all material respects (as
determined by the Purchaser in its reasonable discretion):

(a) the conditions precedent to the execution, delivery and effectiveness of
each of the other Transaction Documents (other than a condition precedent in any
such other Transaction Document relating to the effectiveness of this Agreement)
shall have been fulfilled;

(b) Purchaser shall have received satisfactory legal opinions from (i) Foley &
Lardner, LLP in respect of certain corporate and enforceability matters and
(ii) Alston & Bird LLP in respect of certain UCC and corporate and
enforceability matters under Georgia law;

(c) Purchaser shall have received closing certificates (officer’s certificates
certifying to and attaching each party’s constituent documents, resolutions
indicating the authority to execute the Transaction Documents, good standing
certificate (or equivalent) and incumbency of relevant officers scheduled to
consummate the transactions contemplated by the Transaction Documents)
satisfactory to the Purchaser from the Seller and Imperial;

(d) notwithstanding the provisions of Section 4.01(d), Seller shall have made an
arrangement, satisfactory to the Purchaser, in connection with filing and
recording, at the Seller’s own expense, all UCC-1 financing statements necessary
or advisable to perfect the Purchaser’s ownership interest in the Purchased
Assets in each applicable jurisdiction;

 

20



--------------------------------------------------------------------------------

(e) Imperial shall have duly executed and delivered to the Purchaser a guarantee
of Seller’s obligations under this Agreement and the other Transaction Documents
in form satisfactory to the Purchaser;

(f) Purchaser shall have received duly executed copies of the each document
listed on Schedule VII hereto; and

(g) Purchaser shall have received copies of reports of a UCC lien search
conducted in the central filing office and any relevant local offices of the
Seller, the Transition Purchase Entity and Structured Settlement Trust 2011-A
with respect to the Receivables reflecting the absence of Liens on the
Receivables and Related Assets, except for Permitted Liens or Liens created
hereunder in favor of the Purchaser or except for Liens as to which Purchaser
has received UCC termination statements.

SECTION 3.02. Conditions Precedent to Ongoing Purchases.

(a) The obligation of the Purchaser on the Closing Date and each Purchase Date
to accept and pay the Purchase Price for the transfers of Receivables and
Related Assets under this Agreement is subject to the conditions precedent that
as on the Closing Date and such Purchase Date:

(b) the representations and warranties contained in Article IV are true and
correct in all material respects;

(c) no Purchase Commitment Termination Event shall have occurred and be
continuing as of such Closing Date or Purchase Date;

(d) Purchaser shall have received copies of reports of a UCC lien search
conducted in the central filing office and any relevant local offices of the
Seller with respect to the Receivables reflecting the absence of Liens on the
Receivables and Related Assets, except for Permitted Liens or Liens created
hereunder in favor of the Purchaser or except for Liens as to which Purchaser
has received UCC termination statements;

(e) the Purchase of such Receivables and Related Assets would not cause any of
the Concentration Limits listed in Section 2.05 to no longer be satisfied; and

(f) the Purchaser shall have received the Records for each Receivable (and
Related Assets) to be sold on a Purchase Date no later than five (5) Business
Days prior to such Purchase Date in accordance with Section 2.04(b), and a
Purchase Request in respect of such Receivables no later than five (5) Business
Days prior to such Purchase Date in accordance with Section 2.02(a), and
determined that such Purchase Request is not deficient in any material respect
(except with respect to any Receivables excluded under the terms of Section 2.02
hereof).

The Seller, by executing the related Purchase Request (once approved by the
Purchaser), shall be deemed to have certified, with respect to the Receivables
and Related Assets sold on the applicable Purchase Date, that its
representations and warranties contained in Article IV are true and correct in
all material respects on and as of such Purchase Date, with the same effect as
though made on and as of such day.

 

21



--------------------------------------------------------------------------------

SECTION 3.03. Effect of Payment of Purchase Price. Upon the payment of the
Purchase Price by the Purchaser to the Seller for any Purchase pursuant to
Section 2.02(b), title to the Receivables and Related Assets included in such
Purchase shall vest in the Purchaser.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Seller. The Seller hereby
represents and warrants that as of the Closing Date and (except for
representations and warranties which relate to a specific date only) each
Purchase Date thereafter until the Purchase Termination Date:

(a) Organization and Good Standing. The exact legal name of the Seller is
Washington Square Financial, LLC. The Seller is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Georgia. The Seller’s organizational identification number is 10004150.
The Seller has full power and authority to own its properties and conduct its
business as presently owned or conducted, and to execute, deliver and perform
its obligations under this Agreement, the Settlement Purchase Agreements, and
each of the other Transaction Documents to which it is a party.

(b) Due Qualification. The Seller is duly qualified to do business and is in
good standing as a foreign limited liability company, and has obtained all
necessary licenses and approvals, in each jurisdiction where the conduct of
business requires such licenses and approvals except where the failure to be so
qualified or obtain such licenses and approvals would not reasonably be expected
to have a material adverse effect on the performance of the Seller’s obligations
under the Transaction Documents to which it is a party, including, without
limitation, the sale of the Purchased Assets hereunder or the collectability
thereof, the inability of the Seller to continue its Structured Settlement
business as a going concern or a material decrease in the resources available
for the advertising or marketing of such business (“Material Adverse Effect”).

(c) Due Authorization; Conflicts. The execution, delivery and performance by the
Seller of this Agreement and each of the other Transaction Documents to which it
is a party are within the Seller’s powers, have been duly authorized by all
necessary corporate, partnership and/or limited liability company action, and do
not contravene (i) the Seller’s limited liability company operating agreement,
(ii) any law, rule, regulation, order, decree or contractual restriction binding
on, or affecting, the Seller, or (iii) any agreement, contract, indenture,
credit agreement, mortgage, or other instrument, document or agreement to which
the Seller or any of its assets are subject or by which the Seller or any of its
assets may be affected, except under the Purchase and Contribution Agreement or
any security or other agreements executed in connection therewith (together with
the Purchase and Contribution Agreement, the “Existing Facility Documents”)
occurring as a result of the effectiveness of this Agreement prior to the
termination of such agreements on the date hereof.

(d) Consents. No authorization or approval or other action by, and no notice to
or registration of or filing with, any Governmental Authority or other
regulatory body is required to be made by the Seller for the due execution,
delivery and performance by the Seller, or to ensure the legality, validity,
binding effect or enforceability of, this Agreement, the

 

22



--------------------------------------------------------------------------------

Settlement Purchase Agreements or any of the other Transaction Documents to
which it is a party, except for (i) the filing of UCC financing statements
against the Seller in respect of the transactions contemplated herein, all of
which that need to be filed or are advisable to be filed to perfect Purchaser’s
ownership interest in the Purchased Assets in each applicable jurisdiction (as
comprised as of the date of the making or remaking of this representation and
warranty) have been so made at the Seller’s own expense, or delivered to the
Purchaser in form suitable for filing at the Seller’s own expense, and (ii) any
securities filings by Imperial Holdings, Inc. with the United States Securities
and Exchange Commission.

(e) Enforceability. Each of this Agreement and any of the other Transaction
Documents to which it is a party is and will be the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally or general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(f) Proceedings. There are no judgments or other judicial or administrative
orders outstanding against the Seller nor is there any pending or, to the
Seller’s knowledge, threatened action or proceeding affecting the Seller before
any court, governmental agency or arbitrator, other than the U.S. Government
Investigation and the class action litigation and similar actions disclosed by,
and contemplated in, Imperial’s Quarterly Report on Form 10-Q for the three and
nine month periods ended September 30, 2011.

(g) Compliance with Laws, Etc. The Seller is not in violation of (i) any law,
rule, regulation, order, writ, judgment, decree, determination or award
applicable to it or any of the Receivables or Related Assets or (ii) any
indenture, lease, loan or other agreement to which it is a party or by which it
or its assets may be bound or affected except in the case of this clause
(ii) for such violations that would not reasonably be expected to have a
Material Adverse Effect or for such violations occurring under the Existing
Facility Documents occurring as a result of the effectiveness of this Agreement
prior to the termination of such agreements on the date hereof.

(h) Lockbox Accounts. All action required to be taken with respect to the
Lockbox Account pursuant to Section 5.02(h) has been taken. No financial
institution (other than institutions which are listed on Schedule III or
elsewhere herein) holds any deposit account or services the Lockbox Account for
the receipt of Scheduled Payments in respect of the Receivables and Related
Assets. All Obligors and Settlement Annuity Providers have been directed and
instructed to make payments on the Receivables to the Lockbox Account and such
instructions are in full force and effect.

(i) Locations. The principal place of business and chief executive office of the
Seller are located at 701 Park of Commerce Blvd., Ste. 301, Boca Raton, FL 33487
and the Seller keeps all of its records relating to the Receivables and Related
Assets at such office.

 

23



--------------------------------------------------------------------------------

(j) Accuracy of Information. Each certificate, information, exhibit, financial
statement, document, book, record, report or disclosure furnished by the Seller
to the Purchaser is true, accurate and complete in all material respects.

(k) Intentionally Omitted.

(l) Records. The Records are true, accurate and complete in all material
respects as of the related Closing Date or Purchase Date and include all
amendments, supplements and modifications delivered to Seller or entered into by
Seller in respect thereof.

(m) Investment Company Act Matters. The Seller is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act.

(n) Title to Property. The Seller, with respect to any Receivables, Related
Assets or other Purchased Assets, immediately prior to the Purchase thereof by
the Purchaser hereunder, had good, indefeasible, and merchantable title to and
ownership of such Receivables, Related Assets or other Purchased Assets, free
and clear of all Liens except for Permitted Liens. From and after the sale of a
Receivable to Purchaser hereunder, no effective financing statement or other
instrument similar in effect covering any of the Receivables and Related Assets
or any other interest therein, naming the Seller as debtor, is on file in any
recording office except for financing statements (i) in favor of Purchaser in
accordance with this Agreement or (ii) with respect to which UCC-3 termination
statements or amendments necessary to release all Adverse Claims of any Person
in the Receivables and Related Assets granted by Purchaser or the Seller have
been filed. For the avoidance of doubt, with respect to any Receivables and
Related Assets sold on the Closing Date or any Purchase Date, the Seller shall
have no right, title or interest in such Receivables and Related Assets after
the Closing Date or such Purchase Date except in connection with a repurchase
thereof.

(o) Tradenames. Except for the name “Imperial Structured Settlements”, the
Seller has no tradenames, fictitious names, assumed names or “doing business as”
names and since the date of its organization and registration as a limited
liability company.

(p) Solvency. After giving effect to each Purchase of Purchased Assets
hereunder, the Seller is and will be solvent and able to pay its debts as they
come due, and has and will have adequate capital to conduct its business.

(q) Valid Sale. This Agreement constitutes a valid sale to the Purchaser of all
right, title and interest of the Seller in and to the Receivables and Related
Assets now or hereafter Purchased hereunder and in and to all other Purchased
Assets and the proceeds thereof free and clear of any Lien, other than any
Permitted Lien or, if a court of competent jurisdiction were to hold that any
Purchase of Receivables and Related Assets hereunder does not constitute a valid
sale of the affected Receivables and Related Assets as set forth herein but
instead constitutes a loan in the amount of the Purchase Price together with
interest thereon to be computed at an interest rate consistent with the economic
terms of this Agreement or otherwise of such Receivables and Related Assets,
constitutes a valid grant to the Purchaser of a “security interest” (as defined
in the UCC of the jurisdiction the law of which governs the perfection of the
interest

 

24



--------------------------------------------------------------------------------

in the Purchased Assets created hereunder) in accordance with Section 2.01(d),
which is and shall be a first priority (subject to Permitted Liens) perfected
security interest to secure such loan in the amount of the Purchase Price
(together with interest thereon to be computed at an interest rate consistent
with the economic terms of this Agreement), free and clear of any Lien (other
than any Permitted Lien) in all right, title and interest of the Seller in and
to the Receivables and Related Assets now or hereafter Purchased by the
Purchaser pursuant hereto and in and to all other Purchased Assets and the
proceeds thereof which will be enforceable by the Purchaser (and its assignees
or pledgees) upon such creation of such security interest.

(r) Nature of Purchases. The Purchaser has given reasonably equivalent value to
the Seller in consideration for each Purchase by the Purchaser from the Seller
of the Receivables and Related Assets pursuant hereto, and no such transfer has
been made for or on account of an antecedent debt owed by the Seller to the
Purchaser.

(s) Licenses. The Seller has complied in all respects with all registration and
licensing requirements in each jurisdiction in which it is required to be
specially registered or licensed as a purchaser of Receivables, except where the
failure to obtain or possess such registration or licensure will not have a
Material Adverse Effect on the Purchased Receivables or the performance of the
Seller’s obligations under this Agreement.

(t) ERISA Matters. Except as set forth on Schedule II, neither the Seller nor
any of its ERISA Affiliates has maintained or participated in any Plan or
Multiemployer Plan during the past six (6) years. With respect to any such Plan
and/or Multiemployer Plan, (i) such Plan and/or Multiemployer Plan complied and
complies in all material respects with all applicable Requirements of Law,
(ii) no Reportable Event has occurred with respect to any such Plan and/or
Multiemployer Plan, (iii) no such Plan or Multiemployer Plan has been
terminated, and (iv) no funding deficiency has occurred in respect of any such
Plan or Multiemployer Plan, except, in each case, where the occurrence of any of
the foregoing could not be reasonably expected to result in liability to the
Purchaser in excess of the Plan Liability Threshold or result in a Lien against
the Purchased Assets (or any portion thereof). With respect to any such Plan or
Multiemployer Plan that is intended to qualify for special tax treatment under
Sections 401(a) or 403(a) of the Internal Revenue Code, such Plan or
Multiemployer Plan is in compliance with the applicable requirements of the
Internal Revenue Code for such qualifications.

(u) Policies and Procedures. No change has been made to the Credit Policy
Manual, except any such change which would not result in the Seller being in
breach of Section 5.02(c).

(v) Origination and Servicing Policies. On and prior to any Purchase Date, with
respect to any Receivables and Related Assets which were Purchased on such
Purchase Date, the Seller is in compliance with its Credit Policy Manual. After
the Closing Date or any Purchase Date, with respect to any Receivables and
Related Assets that were Purchased on the Closing Date or such Purchase Date,
the Seller shall have no authority with respect to the collection, amendment,
modification, adjustment, extension or cancellation of such Receivable or
Related Asset.

 

25



--------------------------------------------------------------------------------

(w) Tax Status; Sale Treatment. The Seller has (i) filed all tax returns
(federal, state and local) required to be filed relating to the Receivables and
Related Assets, (ii) paid or made adequate provision for the payment of all
taxes, assessments and other governmental charges (except for taxes, assessments
or other governmental charges that are being contested in good faith by the
Seller through appropriate proceedings and with respect to which adequate
reserves have been maintained in accordance with GAAP) relating to the
Receivables and Related Assets, and (iii) accounted for each sale of Receivables
and Related Assets hereunder in its books and financial statements as sales,
consistent with GAAP.

(x) No Claim or Interest. Neither the Seller nor any Person claiming through or
under the Seller has any claim to or interest in the Lockbox Account or the
Collection Account.

(y) Certain Regulatory Matters. The execution, delivery and performance by the
Seller of this Agreement and each of the other Transaction Documents to which it
is a party do not contravene any law, rule, regulation, order, decree or
contractual restriction binding on, or affecting, the Seller with respect to the
U.S. Government Investigation.

SECTION 4.02. Representations and Warranties of the Seller Relating to the
Receivables and Related Assets. The Seller hereby represents and warrants to the
Purchaser as of the Closing Date and on each Purchase Date that:

(a) Eligibility. Each Receivable to be Purchased by the Purchaser pursuant
hereto is an Eligible Receivable on the Closing Date or applicable Purchase
Date.

(b) Scheduled Payments. From and after the Closing Date, the Credit Policy
Manual shall provide that, upon the receipt of payment of less than the full
amount of any Scheduled Payment in respect of any Receivable in respect of which
there is a concurrent obligation of the Seller to remit a Split Payment to the
Claimant thereon, such Scheduled Payment shall be remitted to the Seller and the
Claimant pro rata based on the relative percentages of the full amount of such
Scheduled Payment which each would be entitled to receive (had the full payment
been received) in accordance with the terms of the applicable Settlement
Purchase Agreement.

(c) No Adverse Selection. The Receivables sold under this Agreement have not
been selected based on the credit quality of the relevant Settlement Annuity
Provider or Obligor, as applicable, the health and medical characteristics of
the relevant Referenced Settlement Recipient, the likelihood of payment of such
Receivable, or on any other adverse selection criteria.

(d) Judgment and Tax Liens. No Receivable will be subject to a judgment or tax
Lien that has priority to the Purchaser’s interest in such Receivable other than
a Permitted Lien.

(e) Letter to Settlement Annuity Provider and Obligor. With respect to each
Receivable, the Seller has delivered a copy of the Transfer Order to the related
Settlement Annuity Provider and related Obligor, in each case directing such
Settlement Annuity Provider or Obligor (as applicable) to make all Scheduled
Payments with respect to such Receivable to the order of the Purchaser at the
Lockbox Account.

 

26



--------------------------------------------------------------------------------

SECTION 4.03. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants that as of the Closing Date and (except for
representations and warranties which relate to a specific date only) each
Purchase Date:

(a) Corporate Existence and Power. The exact legal name of the Purchaser is
Compass Settlements LLC. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware. The
Purchaser’s organizational identification number is 5015766. The Purchaser has
full power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
now conducted. The Purchaser is duly qualified to do business in, and is in good
standing in, every other jurisdiction in which the nature of its business
requires it to be so qualified.

(b) Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Purchaser of this Agreement and the other
Transaction Documents to which it is a party (i) are within the Purchaser’s
limited liability company powers, (ii) have been duly authorized by all
necessary limited liability company action, (iii) require no action by or in
respect of, or filing with, any Governmental Authority or official thereof, and
(iv) do not contravene, or constitute a default under, any provision of
applicable law, rule or regulation or of the Purchaser’s organizational
documents or of any agreement, judgment, injunction, order, writ, decree or
other instrument binding upon the Purchaser.

(c) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium or other similar
laws affecting the rights of creditors generally or general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

SECTION 4.04. Survival of Representations and Warranties. The representations
and warranties made pursuant to this Article IV on the date of any Purchase
shall survive such Purchase and the termination of this Agreement.

ARTICLE V

GENERAL COVENANTS OF THE SELLER

SECTION 5.01. Affirmative Covenants of the Seller. At all times from the date
hereof to the Termination Date, unless the Purchaser shall otherwise consent in
writing:

(a) Compliance with Law. The Seller will comply in all material respects with
all Requirements of Law applicable to the Purchased Assets.

(b) Preservation of Existence. The Seller will preserve and maintain its
existence, rights, franchises and privileges as a limited liability company in
the jurisdiction of its

 

27



--------------------------------------------------------------------------------

organization, and qualify and remain qualified in good standing as a foreign
business entity in each jurisdiction where the conduct of such business requires
such qualification except for such failures that would not reasonably be
expected to have a Material Adverse Effect.

(c) Inspection of Books and Records. The Purchaser, its assigns (or designated
representative thereof) and independent accountants appointed by, or other
agents of, any of the foregoing, shall have the right, upon reasonable prior
written notice to the Seller, to visit the Seller, to (i) discuss the affairs,
finances and accounts of the Seller with, and to be advised as to the same by,
its officers, and (ii) examine the books of account and records of the Seller,
and to make or be provided with copies and extracts therefrom, all at such
reasonable times and intervals and to such reasonable extent during regular
business hours as the Purchaser, its assigns (or designated representatives) or
such accountants or agents appointed by any of the foregoing, as applicable, may
desire. Seller shall pay for one (1) such inspection during each calendar year;
provided, that, if a Purchase Commitment Termination Event has occurred, Seller
shall pay for any related inspections; provided further, that Seller shall have
no obligation to (x) pay for any inspections occurring more than five (5) years
after the Closing Date and (y) pay more than $7,500 per calendar year for such
inspection(s).

(d) Keeping of Records and Books of Account. The Seller itself or through its
agents will (i) keep proper books of record and account, which shall be
maintained or caused to be maintained by the Seller and shall be separate and
apart from those of any Affiliate of the Seller, in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Seller in accordance with GAAP consistently applied, and (ii) maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Receivables and
Related Assets in the event of the destruction of the originals thereof) and
keep and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of all
Collections of and adjustments to each existing Receivable).

(e) Location of Records. The Seller will keep at its principal place of
business, chief executive office and the office where it keeps the books,
records and documents regarding the Purchased Assets at the address of the
Seller referred to in Section 4.01(i), or in each case, upon satisfaction of the
conditions set forth in Section 5.02(f), at any other location within the United
States.

(f) Settlement Purchase Agreements. The Seller will at its expense, timely
perform and comply with all provisions, covenants and other promises required to
be observed by the Seller under each Settlement Purchase Agreement, maintain
each Settlement Purchase Agreement in full force and effect, enforce each
Settlement Purchase Agreement in accordance with its respective terms, and, at
the request of the Purchaser or any of its assigns, make to the Claimant such
reasonable demands and requests for information and reports or for action as
such Person may request to the extent that the Seller is entitled to do the same
thereunder; it being agreed however that with respect to the obligations of the
Seller to remit Split Payments to the Claimant pursuant to the Settlement
Purchase Agreements relating to the Purchased Assets, such obligation shall
hereafter be performed by the Purchaser. Remittances by the Purchaser with
respect to Split Payments shall be made via check, wire transfer or such other
form of payment as the Purchaser may select in its sole discretion.

 

28



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

(g) Payment of Taxes, Etc. The Seller will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon it in respect of the
Purchased Assets, or in respect of its income or profits therefrom, and any and
all claims of any kind (including, without limitation, claims for labor,
materials and supplies) in respect of the Purchased Assets, except where such
tax, assessment, charge or levy is being contested in good faith and by proper
proceedings.

(h) Collections. In the event that the Seller or any of the Seller’s Affiliates
(other than the Purchaser or any of its assigns) receives any Collections, the
Seller agrees to hold, or cause such Affiliate to hold, all such Collections in
trust and to deposit such Collections as soon as practicable, but in no event
later than two (2) Business Days after its receipt thereof, to (i) the Lockbox
Account or (ii) to the Collection Account.

(i) Fidelity Insurance. The Seller shall maintain, at its own expense, a
fidelity insurance policy, with broad coverage with responsible companies on all
officers, employees or other persons acting on behalf of the Seller in any
capacity with regard to the Receivables and Related Assets in handling documents
and papers related thereto. Any such fidelity insurance shall protect and insure
the Seller against losses, including forgery, theft, embezzlement, and fraud,
and shall be maintained in an amount of at least [*] or such lower amount as the
Purchaser or any of its assigns may in their commercially reasonable credit
judgment designate to the Seller from time to time. No provision of this
Section 5.01(i) requiring such fidelity insurance shall diminish or relieve the
Seller from its duties and obligations as set forth in this Agreement or any of
the other Transaction Documents. The Seller shall be deemed to have complied
with this provision if one of its Affiliates has such fidelity policy coverage
and, by the terms of such fidelity policy, the coverage afforded thereunder
extends to the Seller. Upon the request of the Purchaser or any of its
respective assigns, the Seller shall cause to be delivered to the Purchaser or
such assigns at any time thereafter, as applicable, a certification evidencing
coverage under such fidelity policy. Any such insurance policy shall contain a
provision or endorsement providing that such policy may not be canceled or
modified without ten (10) days’ prior written notice to the Purchaser and such
assigns.

(j) Protection of Right, Title and Interest to Purchaser and Assignees. The
Seller shall cause all financing statements and continuation statements and any
other necessary documents covering the Purchaser’s and the Purchaser’s
assignees’ right, title and interest in and to the Purchased Assets to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law to preserve and protect fully the right, title and interest of the
Purchaser and its assignees in and to all such Purchased Assets. The Seller
shall cooperate with the Purchaser or any of its respective assigns, and the
Seller shall take commercially reasonable actions as any such Person shall
reasonably request, in order to carry out the objectives of this Agreement and
the other Transaction Documents.

 

29



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

(k)Accounting For Purchases. To the fullest extent permitted, the Seller shall
treat all Purchases hereunder by the Purchaser as sales thereof for all tax,
accounting and other purposes.

(l) Repurchase or Substitution of Receivables. To the extent (i) that any
representation or warranty of the Seller with respect to any Receivable
constituting a Purchased Asset under Section 4.02 or set forth in any
certificate delivered by or on behalf of the Seller in connection with any
Purchase or in connection with any opinions of counsel delivered on the Closing
Date in any case with respect to any Receivable constituting a Purchased Asset
was incorrect in any material respect when made or remade or deemed made or
remade or (ii) any bona fide claim against a Receivable (or the Scheduled
Payments reflected therein) is made by [*] (a “Breach”), the Seller shall
promptly notify the Purchaser of such Breach. Within [*] Business Days of
receipt of notification of such Breach, the Purchaser must notify the Seller if
it elects to waive the requirements of this Section 5.01(l) with respect to such
Breach and any related Purchase Commitment Termination Event. Unless the
Purchaser provides a waiver to the Seller in accordance with the preceding
sentence, within [*] Business Days of discovery of a Breach (but in no case
earlier than [*] Business Days after such discovery), without further action by
the Purchaser, the Seller shall either (X) convey to the Purchaser in exchange
for the affected Receivable, one or more different Eligible Receivables (1) to
be described on an Purchase Request delivered to the Purchaser in accordance
with Section 2.02(a), (2) having a Discounted Receivables Balance approximately
equal to, but not less than, the Discounted Receivables Balance of the
Receivable being so replaced (as calculated by treating any past-due Scheduled
Payments then due as if such Scheduled Payments were due on the date of such
calculation) and (3) having a scheduled date for receipt of its last Scheduled
Payment that is no later than the scheduled date for receipt of the last
Scheduled Payment of the Receivable being so replaced or (Y) repurchase in cash
delivered to the Purchaser as aforesaid, in an amount equal to the sum of the
Discounted Receivables Balance plus any past-due Scheduled Payments then due on
such Receivable, as if such Scheduled Payments were due on the date of such
repurchase or (Z) in the case of a claim by a [*] under clause (ii) of the
definition of Breach, satisfy the claim of such [*] as evidenced by a general
release, receipt or other documentation signed by such [*]. Any Receivable being
replaced or repurchased under this paragraph shall cease to be a “Receivable”
hereunder. In the event that the Purchaser does not provide a waiver as
described above, as long as the Seller timely complies with its obligations
under this paragraph, no Purchase Commitment Termination Event shall occur as a
consequence of any Breach. Purchaser and Seller hereby agree (i) to work
together with each other in good faith to structure any repurchase transactions
to be in compliance with applicable laws, Transfer Orders and contracts, (ii) to
execute and deliver to each other such documents and take such other action as
may be necessary or desirable in order to consummate such repurchase
transactions (which may include ownership assignments and the granting of
limited powers of attorney to endorse for deposit checks received under the
repurchased structured settlement receivables) and arrange for the forwarding of
any and all payments under the repurchased structured settlement receivables to
the Seller and (iii) that the Seller shall pay or reimburse the Purchaser for
its reasonable costs and expenses incurred in connection with such activities.

(m) Marking of Sales. The Seller shall clearly and unambiguously mark its
accounting records evidencing the Receivables sold on the Closing Date and each
Purchase Date with a legend stating that such Receivables have been sold to
Purchaser in accordance with this Agreement.

 

30



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

(n) Cooperation with Sales, Transfers, Assignment and Securitizations. If
requested by the Purchaser, the Seller shall reasonably cooperate with respect
to any and all sales, transfers, assignments, conveyances or securitization
transactions involving the Purchaser or any of its Affiliates or any other
Person relating to its or their respective interests in the Purchased Assets,
including without limitation by (i) participating in and answering reasonable
questions during due diligence discussions and meetings relating to any and all
sales, transfers, assignments, conveyances or securitization transactions,
(ii) providing any Person, including without limitation, potential purchasers,
transferees, assignees, rating agencies and actuarial consultants, and their
respective advisors, on a confidential basis, information regarding the
Purchased Assets reasonably requested by such parties to evaluate such Purchased
Assets and any and all proposed sales, transfers, assignments, conveyances or
securitization transactions and (iii) executing and delivering such amendments
of, and waivers and consents relating to, the Transaction Documents as the
Purchaser, any of its Affiliates or any other Person may reasonably request in
connection with any and all such sales, transfers, assignments, conveyances or
securitization transactions; provided, however, that no such amendment, waiver
or consent needs to be executed or delivered by the Seller if it would (x) cause
the Seller to receive financial compensation less than that provided to the
Seller as of the date thereof in the Transaction Documents or (y) materially
alter the rights of the Seller as of the date thereof in the Transaction
Documents, unless for either (x) or (y), the Seller and the Purchaser agree in
advance to such amendment, waiver or consent. The Seller agrees that, in
connection with any securitization transaction entered into by the Purchaser
relating to the Purchased Assets, if requested, it will obtain an opinion of
counsel with respect to true sale matters relating to the sale of Receivables
from the Claimants to the Seller under the form of Settlement Purchase Agreement
attached hereto as Exhibit B, such opinion to be in form and substance
reasonably satisfactory to the Purchaser. The Purchaser agrees to pay or
reimburse the Seller’s reasonable costs and expenses incurred in providing such
cooperation and assistance.

(o) Defenses. The Seller shall defend (or repurchase in accordance with
Section 5.01(l)) each Receivable against all lawsuits and Adverse Claims of all
Persons at any time which arose (or is claimed to have arisen) prior to the
Closing Date or related Purchase Date and is claimed to have arisen due to the
action or inaction of the Seller prior to the Closing Date or related Purchase
Date.

(p) Reporting Requirements.

(i) As soon as possible and in any event within [*] after any officer of the
Seller has actual knowledge of the occurrence of a Purchase Commitment
Termination Event, an officer’s certificate of the Seller setting forth details
of such event and the action the Seller proposes to take with respect thereto.

(ii) As soon as possible and in any event within [*] after any officer of the
Seller has actual knowledge of the occurrence of any material litigation,
arbitration or regulatory inquiries against the Seller, which if determined
adversely against the Seller, would have a material adverse effect on the
Seller’s

 

31



--------------------------------------------------------------------------------

ability to meet its obligations under this Agreement, an officer’s certificate
of the Seller setting forth details of such event and the action the Seller
proposes to take with respect thereto.

(iii) On the first Business Day of each calendar week, the Seller shall prepare
and deliver to Purchaser and Servicer a report, substantially in the form of
Exhibit D (a “Pipeline Report”) with respect to the Receivables to be sold to
the Purchaser on the next Purchase Date (if any), as well as information about
Receivables the Seller plans to sell under this Agreement in the future. Upon
discovery of any error in any report or information furnished to the Purchaser
or the Servicer, the Purchaser, the Servicer, and the Seller shall confer and
shall agree upon any necessary adjustments to correct any such errors. Until
correction of such error, all Collections relating to such errors shall be
retained in the Collection Account, to the extent such Collections have been
deposited in the Collection Account pursuant to the terms hereof. Unless the
Purchaser has received actual notice of any discrepancy, the Servicer and the
Purchaser may rely on such reports or information for all purposes hereunder.

SECTION 5.02. Negative Covenants of the Seller. From the date hereof until the
Termination Date, without the written consent of the Purchaser:

(a) No Liens. The Seller will not sell, pledge, assign or transfer to any
Person, or grant, create, incur, assume or suffer to exist any Lien (other than
a Permitted Lien) on, any Purchased Asset, whether now existing or hereafter
created, or any interest therein, and the Seller shall defend the right, title
and interest of the Purchaser in and to the Purchased Assets, whether now
existing or hereafter created, against all claims of third parties claiming
through or under the Seller.

(b) Amendment to Organization Documents; Extension or Amendment of Receivables.
The Seller will not amend, otherwise modify or waive any term or condition of
its (i) formation documents, or (ii) governing documents, in each case, in any
manner that would reasonably be expected to result in a material adverse effect
on the Receivables or Related Assets except with the prior written consent of
the Purchaser. The Seller will not extend, amend or otherwise modify (or consent
to any such extension, amendment or modification of) the terms of any Receivable
or rescind or cancel, or permit the rescission or cancellation of, any
Receivable, except as ordered by a court of competent jurisdiction or other
Governmental Authority.

(c) Change in Credit Policy Manual and Business Policy. The Seller will not
make, or consent or fail to object to, any change in the Credit Policy Manual
which change could be reasonably likely to impair or delay the collectibility of
any Receivable or result in a deterioration in the creditworthiness of the
Obligors or Settlement Annuity Providers generally. Upon any change in the
Credit Policy Manual, the Seller will promptly forward a copy of the same to the
Purchaser. The Seller will not make any change in the character of its business
that could reasonably be expected to have a material adverse effect on the
collectability of the Receivables or the Related Assets.

 

32



--------------------------------------------------------------------------------

(d) Deposits to Lockbox Accounts, the Collection Account. The Seller will not
deposit or otherwise credit, or cause to be so deposited or credited, or consent
or fail to object to any such deposit or credit, to the Lockbox Account or the
Collection Account, cash or cash proceeds other than Collections of Purchased
Assets (except for any amounts received in respect of Split Payments); provided,
that, to the extent any such other amounts are so deposited on any date, it
shall not constitute a breach hereunder if such other funds are removed from the
Lockbox Account within two (2) Business Days after such amounts were so
deposited in such Lockbox Account.

(e) Receivables Not To Be Evidenced by Promissory Notes. The Seller will take no
action to cause any Receivable to be evidenced by any “instrument” (as defined
in the UCC of the jurisdiction the law of which governs the perfection of the
interest in such Receivable created hereunder), except in connection with its
enforcement.

(f) Change in Name. The Seller will not make any change to its name, principal
place of business, limited liability company structure or location of books and
records or use any tradenames, fictitious names, assumed names or “doing
business as” names unless at least thirty (30) days prior to the effective date
of any such name change, change in principal place of business, change in
limited liability company structure, change in location of its books and
records, or change in trade or fictitious names, the Seller notifies the
Purchaser and delivers to the Purchaser such financing statements (Forms UCC-1
and UCC-3) which the Purchaser may request to reflect such name change, location
change, change in limited liability company structure or fictitious name change
or use, together with such other documents and instruments that any such Person
may reasonably request in connection therewith and has taken all other steps to
ensure that the Purchaser continue to have a first priority, perfected ownership
or security interest in the Purchased Assets.

(g) Merger. The Seller shall not consolidate with or merge into any other Person
or convey or transfer its properties and assets substantially as an entirety to
any Person unless:

(i) the Person formed by such consolidation or into which the Seller is merged
or the Person which acquires by conveyance or transfer the properties and assets
of the Seller substantially as an entirety shall be, if the Seller is not the
surviving entity, a corporation, limited partnership or limited liability
company organized and existing under the laws of the United States of America or
any state thereof or the District of Columbia, and such entity shall have
expressly assumed, by an agreement supplemental hereto, executed and delivered
to the Purchaser, in form reasonably satisfactory to the Purchaser the
performance of the Seller hereunder and (Y) the Seller shall have delivered to
Purchaser an officer’s certificate and an opinion of counsel each in form
reasonably satisfactory to Purchaser and stating that such consolidation,
merger, conveyance or transfer complies with this Section 5.02(g) and that all
conditions precedent herein provided for relating to such transaction have been
complied with; and

(ii) the corporation, limited partnership or limited liability company formed by
such consolidation or into which the Seller is merged or which

 

33



--------------------------------------------------------------------------------

acquires by conveyance or transfer the properties and assets of the Seller
substantially as an entirety shall have all licenses and approvals to perform
its obligations hereunder and under the other Transaction Documents to which the
Seller is a party, except to the extent the failure to have any such license
would not have, and could not reasonably be expected to have, a Material Adverse
Effect.

(h) Change in Lockbox Accounts and Instructions to Obligors and Settlement
Annuity Providers. The Seller will not terminate or substitute any Lockbox
Account, except as otherwise permitted hereunder. The Seller will not instruct
any Obligor or Settlement Annuity Provider to remit, or consent to any
applicable Claimant’s or Obligor’s instructions to remit or remittance of,
Collections to any Person, address or account other than the Lockbox Account or
the Collection Account.

(i) Purchase Commitment Period Exclusivity. Until the Purchase Termination Date,
the Seller will not, and will cause its Affiliates to not, directly or
indirectly, finance, factor, offer or sell Receivables with respect to Life
Contingent Structured Settlements which have been originated by it (or any of
its Affiliates) to any Person other than the Purchaser; provided that, to the
extent (1) any Receivables are not Eligible Receivables or cannot be purchased
hereunder due to the application of the concentration limits set forth in
Section 2.05, such Receivables may be sold to other Persons and (2) the
Purchaser fails to Purchase Eligible Receivables on two consecutive occasions as
and when required hereunder due this Section 5.02(i) shall cease to be
applicable; provided, further, that upon the occurrence of a Limited Purchase
Availability Event, the Purchaser must provide notice to the Seller of an
increase in the Maximum Purchase Amount as contemplated by Section 2.06 hereof
within 15 business days of the date of the occurrence of such Limited Purchase
Availability Event in order to retain exclusivity pursuant to this
Section 5.02(i) following the date on which the Purchaser has purchased
Receivables equal to the Maximum Purchase Amount (determined prior to the
noticed increase).

(j) Change of Control of the Seller. Until the Purchase Termination Date, the
Seller shall not become subject to any event, transaction or occurrence that
causes Imperial Holdings, Inc., a Florida corporation, to cease to (i) own,
directly or indirectly, at least 80% of the outstanding voting equity of the
Seller on a fully diluted basis or (ii) have Control over the Seller.

(k) Changes to Designated Address or Designated Assignee. From and after the
sale of the related Receivable hereunder, the Seller will not change the
“Designated Assignee” or “Designated Address” for payment described within a
Transfer Order without notarized, written approval from the Purchaser (for the
purposes of this paragraph, references to “Designated Assignee” and “Designated
Address” are meant to include words of similar import, in each case), provided
that the Seller may make such changes with respect to any Receivable in
connection with the repurchase of such Receivable hereunder.

(l) Accounting Changes. The Seller will not make any material change: (i) in
accounting treatment and reporting practices except as permitted or required by
GAAP, (ii) in tax reporting treatment except as permitted or required by law,
(iii) in the calculation or presentation

 

34



--------------------------------------------------------------------------------

of financial and other information contained in any reports delivered hereunder
(except as disclosed therein), or (iv) in any financial policy of the Seller, in
each case, if such change could reasonably be expected to have a material
adverse effect on the Receivables sold to the Purchaser or the collectibility
thereof.

ARTICLE VI

ADMINISTRATION AND COLLECTION

SECTION 6.01. Servicing of Receivables. From and after the Purchase of any
Receivable by the Purchaser from the Seller, the Purchaser (or its designees or
assignees, including the Servicer) shall have the sole right to service,
administer and monitor the Receivables and the Seller shall cease to have any
rights whatsoever in connection with such Receivables constituting Purchased
Assets. The Seller shall also deliver all books and records relating to the
Receivables and Related Assets as shall be reasonably requested, from time to
time, by the Purchaser (or any of its agents or assigns, including but not
limited to the Servicer), to the Purchaser (or the agent or assign so designated
by Purchaser) promptly after each such request, and shall take such other action
as shall be reasonably requested by Purchaser (or such agents or assigns) to
further evidence such assignment or to assist in the servicing, monitoring,
collecting and administering the Receivables and Related Assets sold hereunder.

SECTION 6.02. Responsibilities of the Seller. Anything herein to the contrary
notwithstanding:

(a) Subject to the obligation of the Purchaser to remit Split Payments to
Claimants pursuant to Settlement Purchase Agreements relating to Purchased
Assets, as allocated under Section 5.01(f), (i) the Seller shall perform all of
its obligations under the Settlement Purchase Agreements related to the
Receivables and Related Assets sold (directly or indirectly) by it hereunder
with the same standard of care as it would exercise for assets maintained for
its own account, and the exercise by the Purchaser (or any of its assignees) of
its respective rights hereunder shall not relieve the Seller from such
obligations and (ii) the Purchaser and its assignees shall have no obligation or
liability with respect to any Receivable or related Settlement Purchase
Agreement, nor shall the Purchaser or any such assignee be obligated to perform
any of the obligations of the Seller thereunder.

(b) The Purchaser shall use reasonable commercial efforts to provide, or cause
any servicer of the Purchased Assets to provide, to Seller monthly reports
containing reasonable detail regarding the payment of Split Payments to
Claimants pursuant to Settlement Purchase Agreements relating to Purchased
Assets.

(c) The Seller shall, upon the request of the Purchaser or any of its respective
assigns, deliver to such Person, as directed, all Records that evidence or
relate to the Receivables and Related Assets conveyed to the Purchaser under
this Agreement.

SECTION 6.03. Further Action Evidencing Purchases.

(a) The Seller agrees that at any time and from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and use
commercially

 

35



--------------------------------------------------------------------------------

reasonable efforts, to perfect, protect or more fully evidence the Purchaser’s
interests in the Purchased Assets, or to enable the Purchaser (or any agent or
designee of any of the foregoing) to exercise or enforce any of their respective
rights hereunder. Without limiting the generality of the foregoing, the Seller
will (i) execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments and
notices, as may be necessary or appropriate or as the Purchaser or any of its
assigns, may reasonably request, (ii) without limiting the foregoing, mark its
master data processing records evidencing the Receivables included in the
Purchased Assets and the related Settlement Purchase Agreements with a legend
indicating that such assets have been sold to the Purchaser and (iii) indicate
on its financial statements that such Receivables have been sold to the
Purchaser pursuant to this Agreement.

(b) If the Seller fails to perform any of its agreements or obligations under
this Agreement, following expiration of any applicable cure period, the
Purchaser (or any assignee thereof) may (but shall not be required to) perform,
or cause performance of, such agreement or obligation, and the Seller shall
indemnify the Purchaser (or any such assignee) for its reasonable costs and
expenses incurred in connection therewith upon written demand (which demand
shall itemize such expenses in reasonable detail).

ARTICLE VII

INDEMNIFICATION

SECTION 7.01. Indemnities by the Seller. Without limiting any other rights which
the Purchaser may have hereunder or under applicable law, but without
duplication, the Seller hereby agrees to indemnify the Purchaser and all
officers, directors, agents and employees of the foregoing (each of the
foregoing Persons being individually referred to herein as an “Indemnified
Party”) from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including reasonable and documented
attorneys’ fees and disbursements, awarded against or incurred by any
Indemnified Party primarily resulting from any of the following (collectively,
the “Indemnified Losses”, and each an “Indemnified Loss”), other than any such
Indemnified Loss (x) constituting recourse for Receivables which are
uncollectible for credit reasons or (y) which arise solely from the gross
negligence or willful misconduct of the affected Indemnified Party:

(i) the sale of any Receivable that is not an Eligible Receivable on the date of
such sale to the Purchaser pursuant hereto;

(ii) any representation or warranty made in writing by or on behalf of the
Seller or any of its officers under or in connection with this Agreement, any
Purchase Request or any other information or report delivered by the Seller with
respect to the Seller or the Purchased Assets (to the extent based on
information provided by the Seller) pursuant to this Agreement, which shall have
been false, incorrect or misleading in any material respect when made;

(iii) the failure by the Seller to comply with any term, provision or covenant
contained in this Agreement, or any agreement executed in connection

 

36



--------------------------------------------------------------------------------

with this Agreement or with any applicable Requirements of Law, with respect to
any Receivable, the related Settlement Purchase Agreement or the Related Assets,
or the nonconformity of any Receivable, the related Settlement Purchase
Agreement or the Related Assets with any such applicable Requirements of Law;

(iv) the failure to vest and maintain vested in the Purchaser or to transfer to
the Purchaser, legal and equitable title to, and first priority perfected
ownership of, the Receivables, Related Assets and other Purchased Assets, which
are, or are purported to be, sold or otherwise transferred by the Seller
hereunder, free and clear of any Lien (other than Permitted Liens);

(v) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables, Related Assets and other
Purchased Assets which are, or are purported to be, sold or otherwise
transferred by the Seller hereunder, whether at the time of any Purchase or at
any subsequent time;

(vi) the failure by the Seller to be duly qualified to do business, to be in
good standing or to have filed appropriate fictitious or assumed name
registration documents in any jurisdiction;

(vii) the failure of the Seller to pay when due any sales taxes or other
governmental fees or charges imposed in connection with the transfer of the
Purchased Assets hereunder;

(viii) the failure of the Seller or any of its agents, employees or
representatives to remit to the Purchaser, Collections of Purchased Assets
remitted to the Seller or any such agent, employees or representatives in
accordance with the terms hereof;

(ix) the commingling of Collections of Receivables at any time with other funds
of the Seller except to the extent such Collections have been promptly remitted
to the Purchaser;

(x) any investigation, litigation or proceeding related to this Agreement or in
respect of any Receivable or any Related Property sold to Purchaser hereunder in
respect of any breach by Seller of its representations, warranties or covenants
hereunder;

(xi) responding to requests, subpoenas or inquiries from any Governmental
Authority relating to this Agreement or relating to the U.S. Government
Investigation or in respect of any Receivable or any Related Asset sold to the
Purchaser hereunder;

(xii) any amounts paid by the Purchaser arising from any indemnity inuring to
the benefit of any provider of lockbox services or bank holding a Lockbox
Account in respect of any Existing Receivable or Warehouse Receivable or, in
each case, any Related Asset sold to the Purchaser hereunder;

 

37



--------------------------------------------------------------------------------

(xiii) the failure of the Transfer Orders and any related stipulations to permit
the further transfer of the Scheduled Payments in respect to any Receivables to
successors and assigns; and

(xiv) the assignment by a Claimant or the Seller of the rights to Scheduled
Payments (or any portion thereof) under a Settlement Agreement in contravention
of an anti-assignment provision in such Settlement Agreement that prohibits the
transfer of the rights to such Scheduled Payments (or any such thereof);
provided, however, that no amount shall be paid in satisfaction of such an
Indemnified Loss until a court with appropriate jurisdiction has issued a final
non-appealable order holding that such anti-assignment clause is valid.

Notwithstanding the foregoing, in the case of an event described above that
relates to the transfer of a Receivable to Purchaser that is, or is required to
be, repurchased by Seller under Section 5.01(l), the term “Indemnified Losses”
shall only include transaction expenses and reasonable and documented attorney’s
fees to the extent the Seller complies with its obligations under
Section 5.01(l). The agreements of the Seller contained in this Section 7.01
shall survive the Termination Date and the termination of this Agreement. In
addition, in no event shall Indemnified Losses include any consequential,
special or punitive damages.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Waivers; Amendments. No failure or delay on the part of the
Purchaser or the Seller (or any assignee thereof) in exercising any power, right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any provision of this Agreement may be
amended if, but only if, such amendment is in writing and is signed by the
Seller and the Purchaser.

SECTION 8.02. Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing and shall be given to the other party
at the following address or at such other address as such party may hereafter
specify for the purposes of notice to such party:

If to the Seller:

Washington Square Financial, LLC

701 Park of Commerce Blvd., Ste. 301

Boca Raton, FL 33487

Attention:

Facsimile:

E-mail:

 

38



--------------------------------------------------------------------------------

If to the Purchaser:

Compass Settlements LLC

c/o GFG Alternative Investment Advisors LLC

Attention:

19 West 44th Street – Suite 812

New York, NY 10036-6090

Telephone:

Email:

Each such notice or other communication shall be effective (i) if given by mail,
three (3) Business Days following such posting, postage prepaid, U.S. certified
or registered, (ii) if given by overnight courier, one (1) Business Day after
deposit thereof with a national overnight courier service, or (iii) if given by
any other means, when received at the address specified above.

SECTION 8.03. Effectiveness; Binding Effect; Assignability.

(a) This Agreement shall become effective on the Closing Date and shall, from
and after such date, be binding upon and inure to the benefit of the Seller and
the Purchaser and their respective successors and permitted assigns. The Seller
may not assign any of its rights or delegate any of its duties hereunder without
the prior written consent of the Purchaser. No provision of this Agreement shall
in any manner restrict the ability of the Purchaser to assign, participate,
grant security interests in, or otherwise transfer any of their rights or
remedies hereunder.

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date; provided, however, that (i) the
indemnification and payment provisions of Article VII and Section 8.05 and
(ii) the provisions of Sections 4.04, 5.01(l), (n), and 8.08, shall, in each
case, be continuing and shall survive any termination of this Agreement.

SECTION 8.04. GOVERNING LAW; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF
GEORGIA.

(b) EACH OF THE SELLER AND THE PURCHASER HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE BETWEEN EITHER OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

 

39



--------------------------------------------------------------------------------

SECTION 8.05. Costs and Expenses; Waiver of Setoff. In addition to the rights of
indemnification under Article VII hereof, the Seller agrees to pay the Purchaser
(and its agents and assignees) within thirty (30) days after demand (i) all
reasonably documented counsel fees and expenses of Purchaser (not to exceed
$100,000) with respect to this Agreement and the other Transaction Documents
incurred on or prior to the Closing Date, (ii) all documented reasonable
out-of-pocket costs and expenses of Purchaser (including travel costs) relating
to due diligence with respect to this Agreement and the other Transaction
Documents incurred on or prior to the Closing Date and (iii) all reasonable
out-of-pocket costs and expenses (including without limitation, reasonable
counsel fees and expenses) in connection with the enforcement of the covenants,
agreements, liabilities and obligations of the Seller under this Agreement.
Except as expressly provided herein, all payments hereunder by the Seller to the
Purchaser shall be made without setoff, counterclaim or other defense and the
Seller hereby waives any and all of its rights to assert any right of setoff,
counterclaim or other defense to the making of a payment due hereunder to the
Seller.

SECTION 8.06. Execution in Counterparts; Severability. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. A signature page sent to the Purchaser or its counsel by facsimile or
other electronic means (including in portable document format (.pdf)) shall be
effective as an original counterpart signature. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 8.07. Purchase Termination.

(a) The agreement of the Seller to sell Receivables and Related Assets hereunder
shall terminate on the Purchase Termination Date.

(b) Notwithstanding any such termination described under paragraph (a) above,
all other provisions of this Agreement shall remain in full force and effect as
provided in Section 8.03.

SECTION 8.08. Entire Agreement. This Agreement, together with the other
Transaction Documents, including the exhibits and schedules hereto and thereto,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all previous oral statements and other writings with respect
thereto.

SECTION 8.09. Confidentiality of Agreement. Unless otherwise consented to by the
other party hereto, each party hereto hereby agrees that it will not disclose
the contents of any Transaction Document, or any other confidential or
proprietary information furnished by a party hereto, to any Person other than
its Affiliates (which Affiliates shall have executed an agreement satisfactory
in form and in substance to the other party hereto to be bound by the

 

40



--------------------------------------------------------------------------------

provisions of this Section 8.09), auditors and attorneys as required by
Requirements of Law or as required to be filed in connection with the Seller’s
or its Affiliates’ filing requirements with the U.S. Securities and Exchange
Commission.

SECTION 8.10. Section and Paragraph Headings. Section and paragraph headings
used in this Agreement are provided solely for convenience of reference and
shall not affect the meaning or interpretation of any provision of this
Agreement.

SECTION 8.11. Tax Disclosure. Notwithstanding anything herein to the contrary,
each party hereto (and each of their employees, representatives or other agents)
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transaction (as defined in Section 1.6011-4
of the U.S. Treasury Regulations) and all materials of any kind (including
opinions or other tax analyses) to the extent relating to such tax treatment and
tax structure.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WASHINGTON SQUARE FINANCIAL, LLC, as the Seller By:  

 

Name:   Title:   COMPASS SETTLEMENTS LLC, as the Purchaser By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

Seller’s Location of Records

701 Park of Commerce Blvd., Ste. 301, Boca Raton, FL 33487

 

1



--------------------------------------------------------------------------------

SCHEDULE II

ERISA Matters

none

 

5



--------------------------------------------------------------------------------

SCHEDULE III

Lockbox Accounts;

Lockbox Numbers

 

Purchaser    Lockbox    Lockbox:    Account    Compass Settlements LLC      
Overnight Address:       Compass Settlements LLC Purchaser    Collection Account
   Bank Name: SunTrust Bank       Routing Number:       Account Name:      
Account Number: Purchaser    Transition Lockbox Account    Lockbox:      
Contingent Settlements I, LLC

 

5



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

SCHEDULE IV – ELIGIBLE RECEIVABLE

“Eligible Receivable” means a Receivable with respect to which each of the
following is true on its Purchase Date:

 

  (a) such Receivable was originated in the ordinary course of business of the
Seller in accordance with the Credit Policy Manual.

 

  (b) such Receivable has not been, at any time, required to be written off
pursuant to the Credit Policy Manual.

 

  (c) such Receivable has not had any of its provisions waived, amended, altered
or modified (provided, that, if a Settlement Annuity Provider is late with a
Scheduled Payment, the deadline for such Scheduled Payment may be extended if
such extension (i) does not have a material adverse effect on the amount of such
Scheduled Payment, (ii) does not extend the due date for such Scheduled Payment
beyond the date that is [*] years after the related Purchase Date for such
Receivable (or in the case of the Excess Portion, [*] years after the Purchase
Date of such Receivable) and (iii) is otherwise granted in accordance with the
Credit Policy Manual).

 

  (d) the Seller has duly fulfilled all material obligations on its part to be
fulfilled under or in connection with the origination, acquisition and
assignment of such Receivable and has done nothing to impair the rights of the
Purchaser in such Receivable or payments with respect thereto.

 

  (e) such Receivable was originated by the Seller without any fraud or material
misrepresentation on its part, or, to its knowledge, on the part of the related
Obligor or Settlement Annuity Provider.

 

  (f) such Receivable has been acquired by the Seller pursuant to a Settlement
Purchase Agreement, and all conditions precedent to the purchase thereof by the
Seller pursuant to such Settlement Purchase Agreement have been satisfied (or
waived by the Seller, to the extent that (i) the Seller has added an explanatory
“exception memo” to the Receivables File in respect of such waiver and (ii) such
waiver is given by the Seller in accordance with customary industry practices
and the Credit Policy Manual).

 

  (g) such Receivable is evidenced by a Settlement Agreement (or other documents
certified by the Seller as being sufficient to evidence the material terms of
the Settlement Agreement, in accordance with customary industry practices) and a
Settlement Purchase Agreement substantially in the form of Exhibit B that, in
each case, has been duly authorized and constitutes the genuine, legal, valid,
binding and full recourse payment obligation of the parties thereto, enforceable
against such parties in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and by general principles of
equity.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  (h) Except under the Receivables Purchase Agreement, dated as of the date
hereof, between the Transition Purchase Entity and the Seller, such Receivable
was not previously repurchased from another party by the Seller.

 

  (i) the Seller has a good and marketable title in such Receivable (including
the Related Assets) and the rights to receive Scheduled Payments in respect of
such Receivable (except the portion(s) of any such Scheduled Payments which
constitute Split Payments that are payable pursuant to the Settlement Purchase
Agreement to the related Claimant), free and clear of all Liens other than
Permitted Liens and the representations and warranties with respect to such
Receivable in Section 4.02 are true and correct in all material respects.

 

  (j) after giving effect to any sale hereunder, the Purchaser shall have a good
and marketable title in each purchased Receivable and its Related Assets (except
the portion(s) of any such Scheduled Payments which constitute Split Payments
that are payable pursuant to the Settlement Purchase Agreement to the related
Claimant), and shall be the sole owner thereof and shall have the full right to
grant a security interest therein in favor of the Purchaser, free and clear of
any Liens other than Permitted Liens.

 

  (k) such Receivable does not contain any confidentiality provision that would
materially restrict the ability of the Purchaser to exercise its rights with
respect to such Receivable.

 

  (l) excluding any Initial Scheduled Payments, such Receivable is not a
Delinquent Receivable on the relevant Purchase Date.

 

  (m) the last Scheduled Payment on such Receivable is scheduled to occur no
more than [*] years after the date on which such Receivable was purchased by the
Seller.

 

  (n) such Receivable did not result from a class action lawsuit.

 

  (o) the Settlement Agreement related to such Receivable evidences a
contractual settlement of a wrongful death claim, wrongful imprisonment claim or
a personal injury claim (relating to personal physical injuries or the physical
sickness of the related Claimant) and the related contractual obligation of the
Obligor or Eligible Annuity Provider thereunder, and the Claimant’s assignment
of its rights under the Settlement Purchase Agreement to the Seller does not
constitute an assignment of a right represented by a judgment within the meaning
of Section 9-109 of the UCC of any applicable jurisdiction.

 

  (p) in respect of which the underlying Settlement Agreement does not arise
under, and is not subject to, any workmen’s compensation statute as in effect in
any applicable state or other jurisdiction unless such claims are permitted to
be assigned pursuant to a Transfer Statute.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  (q) such Receivable is payable in Dollars, and payments thereon will be made
without deduction or withholding for federal income tax.

 

  (r) Records exist with respect to such Receivable that contain at all times
each item listed in the definition of Records, copies of such Records have been
delivered to the Purchaser at the time such Receivable is purchased by the
Purchaser hereunder and no documents or instruments other than those included
within the Records are required in order to evidence the indebtedness of the
related Obligor (and the related obligation of the relevant Settlement Annuity
Provider).

 

  (s) all information set forth as to such Receivable in the related Purchase
Request is complete, true and correct in all material respects and such
Receivable has not been paid in full, satisfied, subordinated or rescinded.

 

  (t) such Receivable has no related guaranty, letter of credit providing
support for the related Scheduled Payments, or collateral security therefor,
other than any guaranty, letter of credit or collateral security that has been
assigned by the Claimant to the Seller and from the Seller to the Purchaser
hereunder.

 

  (u) the documents, instruments, agreements and orders consisting of the
Records, evidencing, securing and/or guaranteeing such Receivable, together with
such Receivable, are in full force and effect and constitute the legal, valid
and binding obligation of each related Obligor, Settlement Annuity Provider
and/or guarantor thereof enforceable against each such Person in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity; provided, that, the
related Obligor or Settlement Annuity Provider to such Receivable, at the time
that such Receivable was initially conveyed hereunder, is not in bankruptcy.

 

  (v) the sum of the (i) Discounted Receivable Balance of such Receivable at the
time of purchase hereunder and (ii) Purchase Prices of all Receivables
previously purchased with the same Referenced Settlement Recipient does not
exceed [*].

 

  (w) the Transfer Order in respect of such Receivable shall (i) approve the
transfer of the Scheduled Payments from the Claimant to the Originator, and
(ii) direct the related Obligor or Settlement Annuity Provider (for itself or on
behalf of the related Obligor) to remit all Scheduled Payments on such
Receivable to the order of the Purchaser at the Lockbox Account (unless waived
by the Purchaser); provided, that, with respect to Receivables with a Transfer
Order dated prior to the Closing Date such Transfer Order may direct the related
Obligor or Settlement Annuity Provider (for itself or on behalf of the related
Obligor) to remit all Scheduled Payments on such Receivable to the order of the
Transition Purchase Entity at the Transition Lockbox Account.

 

  (x) the Claimant related to such Receivable is a U.S. resident or a U.S.
citizen and, if a related Obligor or Settlement Annuity Provider has any
continuing payment obligations under such Receivable, such Obligor or Settlement
Annuity Provider is domiciled in the United States.



--------------------------------------------------------------------------------

  (y) the Obligor of such Receivable is not the federal government of the United
States of America or any other Governmental Authority, except where the
Governmental Authority has consented in writing to such transaction.

 

  (z) the Obligor of such Receivable has entered into a Settlement Annuity
Contract with an Eligible Annuity Provider in order to fund its obligations
under the related Settlement Agreement, and such Eligible Annuity Provider is
not an affiliate of the Seller.

 

  (aa) the conveyance of such Receivable (and the Related Assets) from the
Seller to the Purchaser hereunder does not violate the terms or provisions of
any agreement to which the Seller is a party or by which it is bound, provided,
however, that where a Transfer Statute permits assignability of Receivables, any
restrictions on transfer of a Receivable contained in a related Settlement
Agreement shall not be deemed to be violated if a Transfer Order has been
obtained by the Seller.

 

  (bb) as to which neither the related Transfer Order nor any stipulation or
consent relating to such Receivable purports to prohibit or otherwise restrict
the ability of the Claimant or Seller to sell, assign, pledge, or otherwise
encumber the Claimant’s or Seller’s right to receive Scheduled Payments in
respect thereof; provided, that, it shall not be deemed a prohibition,
restriction or a purported restriction if the Transfer Order, stipulation or
consent specifies that (i) payment should be made by the Obligor or Settlement
Annuity Provider only to the order of the Purchaser at the Lockbox Account or
(ii) in the event that Claimant or Seller attempts to transfer their rights to
receive Scheduled Payments, neither the Settlement Annuity Provider nor the
Obligor is obligated to honor such transfer.

 

  (cc) such Receivable, the Related Assets, the origination by the Seller, and
the purchase thereof by the Purchaser comply with Applicable Laws and the sale
of such Receivable by the Seller and any assignee thereof does not violate any
Applicable Law.

 

  (dd) the conveyance of such Receivable and Related Assets from the Seller to
the Purchaser hereunder is not subject to any tax, fee or governmental charge
payable by the Purchaser (or, to the Seller’s knowledge, any other Person) to
any federal, state or local government, other than filing fees in connection
with the perfection of the security interests created under the Transaction
Documents or other fees or charges which have already been paid in a timely
manner by the Seller.

 

  (ee) the sale and transfer of such Receivable by the Claimant to the Seller
and from the Seller to the Purchaser (i) does not require notice to the related
Obligor or Settlement Annuity Provider, or such notice has been given, and
(ii) has been approved pursuant to a Transfer Order that is in full force and
effect and has been sent to the relevant Obligor and Settlement Annuity Provider
and as to which there is no pending appeal.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  (ff) to the Seller’s knowledge, such Receivable and/or the related Obligor and
Settlement Annuity Provider are not subject to any asserted or threatened
default, dispute, litigation, or counterclaim at the time of the sale to the
Purchaser and are not subject to any defense (including the defense of usury),
rescission, reduction or offset.

 

  (gg) neither the Obligor, Settlement Annuity Provider nor the Claimant related
to such Receivable is subject to a bankruptcy, insolvency or receivership
proceeding; provided, that, the related Claimant may be subject to a bankruptcy,
insolvency or receivership proceeding, so long as (i) the bankruptcy court
having jurisdiction over such Claimant has approved the transfer of such
Receivable by such Claimant to the Seller, lifted the stay with respect to such
Receivable or determined that the Scheduled Payments in respect of such
Receivable are not included in the bankruptcy estate of such Claimant and
(ii) the Seller has procured a Transfer Order with respect to the transfer of
such Receivable.

 

  (hh) the Claimant related to such Receivable has not, at any time preceding
the sale of such Receivable to the Seller pursuant to the related Settlement
Purchase Agreement, been rejected or denied for material, non-technical reasons
(e.g., fraud, misrepresentation, personal problems uncovered in the diligence
process) by the Seller or, to Seller’s knowledge, any other originator of
structured settlements, in such Claimant’s attempt to sell its interest (or any
portion thereof) in either (i) the related Settlement Agreement or (ii) any
other structured settlement or related annuity.

 

  (ii) as of the related Purchase Date, the Referenced Settlement Recipient
related to such Receivable is not deceased.

 

  (jj) the Mortality Rating of the Referenced Settlement Recipient related to
such Receivable does not exceed [*].

 

  (kk) the Medical Authorizations executed and delivered to the Seller by the
Referenced Settlement Recipient related to such Receivable are sufficient to
ensure that the Seller and its assigns (including the Purchaser and the
Servicer) shall be in compliance with all federal, state and local privacy laws
that regulate or otherwise govern the procurement, safeguarding and disclosure
of the health and other information described in such Medical Authorizations.

 

  (ll) the underwriting performed by the Approved Medical Underwriter in respect
of the Referenced Settlement Recipient related to such Receivable, as documented
in the Medical Underwriting Report, was carried out in accordance with the
Agreed Underwriting Procedures and the Approved Medical Underwriter was provided
all information with respect to such Referenced Settlement Recipient as
requested by the Approved Medical Underwriter, including any additional
information required with respect to specific medical conditions.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  (mm) the Medical Questionnaire related to such Referenced Settlement Recipient
has been completed in its entirety by the Claimant with no omitted information.

 

  (nn) the Referenced Settlement Recipient related to such Receivable is not a
[*].

 

  (oo) there are no proceedings pending or, to the Seller’s knowledge,
threatened (i) asserting insolvency of the Settlement Annuity Provider of such
Receivable, or (ii) wherein the Obligor or related Settlement Annuity Provider
of such Receivable or any Governmental Authority has alleged that such
Receivable or any of the Related Assets is illegal or unenforceable.

 

  (pp) such Receivable has not been determined by a court of competent
jurisdiction to be an executory contract subject to rejection by the related
Obligor or Settlement Annuity Provider under Section 365 of the Bankruptcy Code.

 

  (qq) solely if the related Claimant was [*] and lived in or was a resident of
a [*] on the date on which such Settlement Agreement was entered into and is no
longer [*], (A) a court having jurisdiction has determined (as evidenced by
appropriate orders or a [*] issued thereby) that [*], in, to and under such
Receivable.

 

  (rr) such Receivable is a “payment intangible” (and is not evidenced by any
“chattel paper” and does not constitute a “commercial tort claim” or “an
interest in or an assignment of a claim under a policy of insurance”) within the
meaning of the UCC (unless settlement claims or obligations under annuity
contracts are excluded from the scope of the UCC under §9-109 of the relevant
UCC).

 

  (ss) a Transfer Order relating to such Receivable shall have been obtained in
the jurisdiction in which the related Claimant was domiciled at the time of the
transfer of such Receivable from the Claimant to the Seller, or if such
jurisdiction did not at such time have a Transfer Statute, in the jurisdiction
in which either (1) the applicable obligor obligated to make payments under the
related Settlement Agreement was domiciled at such time, (2) the original claim
giving rise to the related Settlement Agreement was adjudicated or (3) the
annuity provider under the related Settlement Agreement was domiciled at such
time.

 

  (tt) a “qualified order” (as defined in Section 5891 of the Internal Revenue
Code) shall have been obtained by the Seller in respect of such Receivable, and
all other applicable requirements of Section 5891 of the Internal Revenue Code
have been satisfied with respect to such Receivable.

 

  (uu) if such Receivable is the subject of a Qualified Assignment or other
assignment, the underlying Settlement Agreement releases all liable parties
(other than the assignee) under the applicable Settlement Agreement from all
liability pertaining thereto.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  (vv) with respect to such Receivable, the Seller has performed a check or
search of the NASP Anti-Fraud Database, if available, relative to such
Receivable and the related Seller, in the same manner that a reasonably prudent
acquirer of Receivables would do if such acquirer were acquiring such
Receivables for its own account and has cleared any “hits” arising from such
search of the NASP Anti-Fraud Database.

 

  (ww) the Claimant related to such Receivable shall have an [*], or shall have
otherwise satisfied the Seller that it has [*] in accordance with the Credit
Policy Manual.

 

  (xx) if the Person receiving the related Scheduled Payments for such
Receivable is not the Claimant, then the Claimant has granted to such Person a
valid power of attorney with respect to such Receivable or such Person is the
legal guardian of the Claimant.

 

  (yy) the Claimant related to such Receivable was at least [*] such Receivable
was transferred to the Seller.

 

  (zz) the Claimant related to such Receivable has represented to Seller that
such Claimant had the capacity and competency (legal and otherwise) to enter
into the related Settlement Purchase Agreement and Settlement Agreement.

 

  (aaa) the Seller has provided the Purchaser with an affidavit, executed by the
Claimant, which states that (a) medical decisions relating to the Claimant are
not being determined and/or directed by a third party and (b) the Claimant is
not under the influence of alcohol, illegal drugs, or duress, and does not
suffer from dementia, bi-polar, schizophrenia, or other psychotic disorder as
determined by a medical doctor.

 

  (bbb) if there is more than one Claimant related to such Receivable, each
Claimant must satisfy the foregoing requirements.

 

  (ccc) there is only one Referenced Settlement Recipient under the Settlement
Annuity Contract related to such Receivable; provided, that, there may be more
than one Referenced Settlement Recipient under the Settlement Annuity Contract
related to such Receivable if the Settlement Annuity Contract provides that Life
Contingent Periodic Payments are paid in full while any of the Referenced
Settlement Recipients are alive and, in such case, the “Referenced Settlement
Recipient” shall mean the person with the shortest life expectancy as of the
date of Purchase of such Receivable as determined using the Mortality Table and
the Mortality Rating for each such person.

 

  (ddd) The Medical Underwriting Report related to such Referenced Settlement
Recipient [*].

 

  (eee) the Referenced Settlement Recipient related to such Receivable is not
[*].



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  (fff) the Referenced Settlement Recipient shall have not [*].

 

  (ggg) the Referenced Settlement Recipient shall have not been [*].



--------------------------------------------------------------------------------

SCHEDULE V

Approved States

The following states are Approved States:

(i) All states and United States related jurisdictions other than New Hampshire,
Vermont and Wisconsin, and the District of Columbia, and the US Territories
(including, but not limited to, Puerto Rico, the Virgin Islands and Guam). The
other 47 states have passed legislation that establish the court process for
procuring court approval of the transfer of scheduled payment rights due under a
structured settlement.

(ii) With respect to New Hampshire, Vermont and Wisconsin, and the District of
Columbia and the U.S. Territories, Receivables originated in such jurisdictions
may be sold hereunder, provided, that, the Seller obtains a “qualified order”
approving the transfer of the underlying structured settlement to the Seller
under 26 USC § 5891(b)(3)(b) (providing that if the state of origination is not
an Approved State identified in (i) above, a “qualified order” may be obtained
in accordance with the law of an Approved State identified in (i) above in which
either the party to the structured settlement, or the obligor (i.e., insurance
company) responsible for funding the structured settlement is domiciled or has
its principal place of business in such Approved State identified in (i) above).



--------------------------------------------------------------------------------

SCHEDULE VI

Schedule of Existing Receivables



--------------------------------------------------------------------------------

SCHEDULE VII

Schedule of Legacy Facility Termination Documents

1. Omnibus Termination Agreement between the Seller, CSI, Structured Settlement
Trust 2011-A, Wilmington Trust Company, Beacon Annuity Fund LP, Portfolio
Financial Servicing Company and Imperial Finance & Trading, LLC.

2. Bill of Sale and Assignment Agreement between Structured Settlement Trust
2011-A, as seller and CSI, as purchaser.

3. Bill of Sale and Assignment Agreement between CSI, as seller and the Seller,
as purchaser.

4. UCC3 Financing Statements regarding the Security Agreements (a) between CSI,
as obligor, and Structured Settlement Trust 2011-A, as secured party and
(b) between Structured Settlement Trust 2011-A, as obligor, and Beacon Annuity
Fund LP, as secured party.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Purchase Request

[MM/DD/YYYY]

Compass Settlements LLC

c/o GFG Alternative Investments

19 W 44th St, Suite 812

New York, NY 10036

Attn: Brian Robinson, Managing Partner

E-mail: ops@gfgai.com

 

Re:    Purchase and Sale Agreement dated as of December 30, 2011

Ladies and Gentlemen:

This Purchase Request is delivered to you (the “Purchaser”) pursuant to
Section 2.01 of that certain Purchase and Sale Agreement dated as of
December 30, 2011 (as modified and supplemented and in effect from time to time,
the “Purchase Agreement”) among Washington Square Financial, LLC, a limited
liability company organized under the laws of the state of Georgia (the
“Seller”) and Compass Settlements LLC, a limited liability company organized
under the laws of Delaware (the “Purchaser”). Capitalized terms used but not
defined herein shall have the respective meanings given to such terms in (or
incorporated by reference in) the Purchase Agreement.

 

1. The Seller hereby requests a Purchase:

(i) The aggregate amount of Purchases to date by the Purchaser (excluding the
Existing Receivables) is $[        ].

(ii) The amount of the Purchase requested is $[        ].

(iii) The aggregate amount of Purchases made by the Purchaser after such
requested Purchase will be $[        ] [not to exceed the Maximum Purchase
Amount].

 

2. The Purchase Date with respect to such Purchase is [            ].

 

3. All of the conditions precedent to the Purchase requested herein as set forth
in the Purchase Agreement have been satisfied as of the date hereof and as of
the Purchase Date requested above.

 

4. Attached as Annex 1 hereto is a true, correct and complete copy of the
Transfer Report relating to this Purchase Request.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Purchase Request on
[            ], 201[  ].

 

WASHINGTON SQUARE FINANCIAL, LLC, as Seller By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

Form of Settlement Purchase Agreement

ABSOLUTE SALE AND SECURITY AGREEMENT

(THE “AGREEMENT”)

[Sign Date]

I, [Customer Name]”, (“I”, “Me” or “Seller”) residing at [ADDRESS, CITY, STATE
ZIP]” am entitled to [Periodic Payments]” (the “Periodic Payments”), which I am
receiving as a result of the settlement of a personal injury claim. The terms of
the settlement are set forth in an agreement (the “Settlement Agreement”). The
Periodic Payments are due to Me from [OBLIGOR] (the “Settlement Obligor”). The
Settlement Agreement provides for the Periodic Payments to be paid to Me through
an annuity issued by [ISSUER] (the “Annuity Issuer), bearing Annuity Contract
Number [CONTRACT NUMBER]”.

A. I agree to sell and transfer to Washington Square Financial, LLC dba Imperial
Structured Settlements (“You” or “Purchaser”) all of my rights to and interest
in the following payments, which I am due to receive under the Settlement
Agreement:

[PAYMENT STREAM]” (the “Settlement Payments”)

In consideration for selling and transferring to You my rights to receive these
payments, You shall pay Me the sum of: $[GROSS PURCHASE PRICE]” (the “Purchase
Price”).

B. I hereby make the following unconditional representations, warranties and
promises:

 

1. No one other than Me has any interest or claim of any kind or nature in, to
or under the Settlement Payments.

 

2. I am not indebted to anyone that would in any way affect either the sale and
transfer of the Settlement Payments referenced above or Purchaser’s absolute
rights to receive the Settlement Payments.

 

3. I agree to conduct my affairs so as to ensure that You receive the Settlement
Payments exactly as described in Paragraph A above.

C. I understand and agree that I will be in breach of this Agreement if:

 

1. Any of the representations set forth in Paragraphs B (1) and B (2) at any
time turn out to be untrue.

 

2. I fail to perform the promise set forth in Paragraph B (3) above.

 

3. Either the Settlement Obligor or the Annuity Issuer refuses or fails to make
any one or more of the Settlement Payments as a result of any act by Me, my
estate, my representatives, or any of my heirs.

 

4. I fail to promptly forward to You any of the Settlement Payments that might
be received by Me from the Settlement Obligor or the Annuity Issuer after the
sale and transfer to You has been completed.

 

5. I fail to fulfill any other obligation of mine under this Agreement.

D. Your obligation to complete this transaction, and to pay Me the Purchase
Price depends upon the following conditions being satisfied unless waived by
You.



--------------------------------------------------------------------------------

1. You shall be satisfied, in Your sole reasonable judgment, that there are no
claims or interests of any kind or nature that do or could affect rights to or
interest in the Settlement Payments and/or prevent or interfere with Your
receipt of the Settlement Payments on the dates and in the amounts described
above Paragraph A, exactly in such amounts and at the times set forth therein.

 

2. You have received a final non-appealable court order and/or a signed
acknowledgment from Settlement Obligor and Annuity Issuer satisfactory to the
Purchaser in its sole discretion (collectively referred to as the “Order”),
which You, in Your sole judgment, consider sufficient to recognize, authorize,
and provide for the transfer by sale of the Settlement Payments (which may
continue to be made out to my name) to You, Purchaser, and to insure that the
Periodic Payments due on or after the day of the Order will be forwarded
directly to You.

E. Security Interest. Seller and Purchaser intend that the sale of the
Settlement Payments referenced above shall constitute a “sale” from the Seller
to the Purchaser under applicable law, which sales are absolute and irrevocable
and provide the Purchaser with all indicia and rights of ownership of the
Settlement Payments. Neither the Seller nor the Purchaser intends the
transactions contemplated hereunder to be, or for any purpose to be
characterized as, loans from the Purchaser to the Seller secured by the
Settlement Payments. If, notwithstanding the intention of the parties expressed
above, any sale by the Seller to the Purchaser of the Settlement Payments shall
be characterized as a secured loan and not a valid sale or absolute transfer or
such sale or transfer shall for any reason be ineffective or unenforceable, then
this Agreement shall be deemed to constitute a security agreement under the UCC
and other applicable law in the rights to and interest in payments due to Me
under the Settlement Agreement which I am selling to You under this Agreement.
This security interest secures payment of the rights sold by Seller to Purchaser
and the performance of Seller’s obligations above. Seller authorizes Purchaser
to direct any account debtor or obligor on an instrument, without limitation,
Settlement Obligor or Annuity Issuer, to make periodic payments directly to
Purchaser and as contemplated by the Uniform Commercial Code. Purchaser is
authorized to file a UCC-1 Financing Statement to perfect Purchaser’s rights and
the security interest intended to be created under this Agreement.

F. Except as otherwise required by applicable statutory law, this Agreement
shall be governed by and interpreted in accordance with the law of the state of
residence of the Seller on the date of this Agreement.

ARBITRATION

Any and all controversies, claims, disputes, rights, interests, suits or causes
of action arising out of or relating to this Agreement and the negotiations
related thereto, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association. The demand for arbitration
shall be filed in writing with the other party to this Agreement and with the
American Arbitration Association offices in your state of residence. The
arbitration shall be held in the largest city in your state of residence. The
arbitration shall be held before a single arbitrator selected in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in
effect at the time that the demand for arbitration is filed. Discovery,
specifically including interrogatories, production of documents and depositions
shall be at the discretion of the arbitrator and to the extent permitted shall
be conducted in accordance with, and governed by the Federal Rules of Civil
Procedure. A demand for arbitration shall be made within a reasonable time after
the claim, dispute or other matter in question has arisen. In no event, shall
the demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question,
would be barred by the applicable statute of limitations. No arbitration arising
out of or relating to this Agreement shall include, by consolidation or joinder
or in any other manner, an additional person or entity not a party to this
Agreement, except by written consent of the parties hereto, containing a
specific reference to this Agreement and signed by the entity sought to be
joined. Consent to arbitration involving an additional person or entity shall
not constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent or with a person or entity not
named or described therein. The foregoing



--------------------------------------------------------------------------------

agreement to arbitrate and other agreements to arbitrate with an additional
person or entity duly consented to by parties to this Agreement, shall be
specifically enforceable in accordance with applicable law in any court having
jurisdiction thereof.

The award rendered by the arbitrator shall be final, and judgment may be entered
upon it in accordance with applicable law in any court having jurisdiction
thereof. Such arbitrator shall identify the substantially prevailing party and
shall include legal fees and expenses for the substantially prevailing party.
This provision does not apply to the extent inconsistent with applicable state
law regarding the transfer of structured settlement payments. In such case any
disputes between the parties will be governed in accordance with the laws of the
domicile state of the payee and the domicile state of the payee is the proper
venue

G. I hereby grant You an Irrevocable Power of Attorney with full powers of
substitution to do all acts and things that I might do regarding the Settlement
Payments, and any and all rights I have under the Settlement Agreement. I
understand and intend that by doing so, I am giving You all of the power and
right I currently have under the Settlement Agreement to endorse checks, drafts
or other instruments, to alter, edit and change payment instructions and/or
beneficiary designations, and/or to perform any other act in my name that in
Your sole discretion as my Attorney-in-Fact is necessary or expedient for You to
obtain all of the benefits of the bargain contemplated by this transaction. This
power of attorney is coupled with an interest and shall survive my death or
disability.

H. Payments Received by Party Other Than the Party Intended to Receive the
Payments.

 

1. If prior to the completion of the transfer provided for in this Agreement, I
receive any of the Settlement Payments or any portion thereof, I understand and
agree an equal amount shall be deducted from the Purchase Price, and the
Purchase Price shall be reduced in the same amount as these payments, and that
the terms of this Agreement regarding the payments to be assigned, shall be
treated as amended to reflect for the adjusted amount.

 

2. In the event You receive or otherwise come into possession of any of the
Periodic Payment(s) or portion(s) thereof which are not included in the payments
being absolutely sold to You pursuant to this Agreement, You agree to forward
such amount(s) to Me at the address set forth above within seven (7) days of
receipt of such amount(s).

I. You shall be entitled to, and are authorized by Me to discharge any liens or
adverse claims against Me or any of the Settlement Payments, whether of not such
adverse claims are disclosed, and You are further authorized by Me, provided You
furnish prior written notice to Me, to pay any and all amounts necessary or if
the Purchase Price has been deposited into an escrow account, to instruct the
escrow agent to pay any and all amounts necessary to discharge such liens or
other adverse claims. I understand and agree that any such amounts that You pay
are payments You are making on my behalf and shall reduce the Purchase Price.
Adverse claims may include disclosed amounts to be deducted by You from the
Purchase Price to pay You, as servicer for Washington Square Financial, LLC dba
Imperial Structured Settlements, to enable Me to obtain Washington Square
Financial, LLC dba Imperial Structured Settlements’ release of its encumbrance
on a portion of the Settlement Payments relating to a prior transfer
transaction(s) that occurred before the enactment of the applicable statue
(“Transfer Act”) regulating such transfers. I understand and acknowledge that
the law currently in effect requires that such encumbrance be released in order
to complete the transfer that is the subject of this Agreement.

J. This Agreement shall take effect on the date it is signed by Me (the Seller)
or on such later date prescribed by applicable law.



--------------------------------------------------------------------------------

K. All disclosure statements I receive from You in connection with this
transaction are a material part of this Agreement and shall be considered part
of the terms of this Agreement and shall be read as if the contents of the
disclosure statement were set forth in full in the body of this Agreement.

L. I know that it will take some time for the Settlement Obligor and the Annuity
Issuer to receive and process the court order once it is granted. I would like
to receive the Purchase Price or a portion thereof as soon as possible
thereafter. Accordingly, I hereby request Purchaser to pay Me a portion of the
Purchase Price as soon as possible after the court order is granted and
authorize Purchaser to hold in escrow an amount it deems necessary or advisable
from the Purchase Price (the “Escrow Amount”) until all conditions precedent
have been satisfied, including, without limitation, the receipt by Purchaser of
the Settlement Obligor and the Annuity Issuer’s acknowledgment of the terms of
the court order in writing and their agreement to honor and comply with same. At
such time or earlier as Purchaser may determine, I understand that Purchaser
will send the Escrow Amount to Me minus any Settlement Payments that the Annuity
Issuer and/or Settlement Obligor sent to Me while the Settlement Obligor and the
Annuity Issuer were processing the court order.

M. I have the right to cancel this Agreement, without penalty or further
obligation, within the first three business days after the date the Agreement is
signed, by providing You with written notice within three (3) day period, as
provided for in Paragraph N.

N. All notices, demands, and other communications required or permitted under
this Agreement must be made in writing, and delivered by hand, via the United
States Post Office, Certified Mail, Return Receipt Requested, or by overnight
delivery service, to You or Me as the recipient at the address set forth in the
beginning of this Agreement and must be evidenced by a receipt showing time,
date of delivery and the person receiving the delivery.

 

In witness whereof I hereunto set my hand.

 

[CUSTOMER NAME]” STATE OF COUNTY OR CITY OF

On the      day of             , in the year          before me, the
undersigned, personally appeared [Customer Name]” personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument, and acknowledged to me
that he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

Notary PLEASE DO NOT SIGN THIS DOCUMENT UNTIL [Sign Date]” My Commission expires
on:

 

Accepted:       Washington Square Financial, LLC dba Imperial Structured
Settlements

 

      Title:           Date:  



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT C

Mortality Table

Single Year Mortality Probability [*] ([*])

 

Age

  

Male (qx)

   

Female (qx)

 

0

     [* ]      [* ] 

1

     [* ]      [* ] 

2

     [* ]      [* ] 

3

     [* ]      [* ] 

4

     [* ]      [* ] 

5

     [* ]      [* ] 

6

     [* ]      [* ] 

7

     [* ]      [* ] 

8

     [* ]      [* ] 

9

     [* ]      [* ] 

10

     [* ]      [* ] 

11

     [* ]      [* ] 

12

     [* ]      [* ] 

13

     [* ]      [* ] 

14

     [* ]      [* ] 

15

     [* ]      [* ] 

16

     [* ]      [* ] 

17

     [* ]      [* ] 

18

     [* ]      [* ] 

19

     [* ]      [* ] 

20

     [* ]      [* ] 

21

     [* ]      [* ] 

22

     [* ]      [* ] 

23

     [* ]      [* ] 

24

     [* ]      [* ] 

25

     [* ]      [* ] 

26

     [* ]      [* ] 

27

     [* ]      [* ] 

28

     [* ]      [* ] 

29

     [* ]      [* ] 

30

     [* ]      [* ] 

31

     [* ]      [* ] 

32

     [* ]      [* ] 

33

     [* ]      [* ] 

34

     [* ]      [* ] 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

35

     [* ]      [* ] 

36

     [* ]      [* ] 

37

     [* ]      [* ] 

38

     [* ]      [* ] 

39

     [* ]      [* ] 

40

     [* ]      [* ] 

41

     [* ]      [* ] 

42

     [* ]      [* ] 

43

     [* ]      [* ] 

44

     [* ]      [* ] 

45

     [* ]      [* ] 

46

     [* ]      [* ] 

47

     [* ]      [* ] 

48

     [* ]      [* ] 

49

     [* ]      [* ] 

50

     [* ]      [* ] 

51

     [* ]      [* ] 

52

     [* ]      [* ] 

53

     [* ]      [* ] 

54

     [* ]      [* ] 

55

     [* ]      [* ] 

56

     [* ]      [* ] 

57

     [* ]      [* ] 

58

     [* ]      [* ] 

59

     [* ]      [* ] 

60

     [* ]      [* ] 

61

     [* ]      [* ] 

62

     [* ]      [* ] 

63

     [* ]      [* ] 

64

     [* ]      [* ] 

65

     [* ]      [* ] 

66

     [* ]      [* ] 

67

     [* ]      [* ] 

68

     [* ]      [* ] 

69

     [* ]      [* ] 

70

     [* ]      [* ] 

71

     [* ]      [* ] 

72

     [* ]      [* ] 

73

     [* ]      [* ] 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

74

     [* ]      [* ] 

75

     [* ]      [* ] 

76

     [* ]      [* ] 

77

     [* ]      [* ] 

78

     [* ]      [* ] 

79

     [* ]      [* ] 

80

     [* ]      [* ] 

81

     [* ]      [* ] 

82

     [* ]      [* ] 

83

     [* ]      [* ] 

84

     [* ]      [* ] 

85

     [* ]      [* ] 

86

     [* ]      [* ] 

87

     [* ]      [* ] 

88

     [* ]      [* ] 

89

     [* ]      [* ] 

90

     [* ]      [* ] 

91

     [* ]      [* ] 

92

     [* ]      [* ] 

93

     [* ]      [* ] 

94

     [* ]      [* ] 

95

     [* ]      [* ] 

96

     [* ]      [* ] 

97

     [* ]      [* ] 

98

     [* ]      [* ] 

99

     [* ]      [* ] 

100

     [* ]      [* ] 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Exhibit D

Form of Pipeline Report

The form of Pipeline Report (which may be in electronic format) shall be
acceptable to the Purchaser and shall specify the following with respect to

(a) each Receivable to be sold on the related Purchase Date:

(i) the name and address of the Claimant

(ii) the date of birth of the Referenced Settlement Recipient (based solely upon
the statements and representations of the Referenced Settlement Recipient)

(iii) the gender of the Referenced Settlement Recipient

(iv) whether or not the Referenced Settlement Recipient [*]

(v) Mortality Rating of the Referenced Settlement Recipient (based solely upon
the report of the Approved Medical Underwriter)

(vi) the state pursuant to which the Transfer Order was obtained

(vii) the identity of the Obligor and Settlement Annuity Provider

(viii) the gross purchase price to the Claimant

(ix) the Purchase Price

(x) the Discounted Receivables Balance of the Excess Portion, if any

(xi) the Scheduled Payments to be purchased

(xii) [*]

(b) each possible Receivable the Seller has selected and intends to sell to the
Purchaser in the future

(i) a transaction identifier (i.e. Claimant’s initials, transaction number etc),

(ii) the date of birth of the Referenced Settlement Recipient (based solely upon
the statements and representations of the Referenced Settlement Recipient)

(iii) the gender of the Referenced Settlement Recipient



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

(iv) whether or not the Referenced Settlement Recipient [*]

(v) Mortality Rating of the Referenced Settlement Recipient (based solely upon
the report of the Approved Medical Underwriter)

(vi) the state pursuant to which the Transfer Order is expected to be obtained

(vii) the identity of the Obligor and Settlement Annuity Provider

(viii) the estimated gross purchase price to the Claimant

(ix) the estimated Purchase Price

(x) the estimated Discounted Receivables Balance of the Excess Portion, if any

(xi) the Scheduled Payments expected to be purchased

(xii) [*]

The inclusion of any possible Receivable in a Pipeline Report shall not
constitute any representation or warranty that such Receivable is an Eligible
Receivable and shall not constitute any representation, warranty or contractual
promise that such Receivable will ever become an Eligible Receivable.